UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K (Mark One) xANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended October 2, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission File No.0-2382 MTS SYSTEMS CORPORATION (Exact Name of Registrant as Specified in its Charter) Minnesota 41-0908057 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 14000 Technology Drive Eden Prairie, MN (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(952) 937-4000 Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock, $.25 par value per share The NASDAQ Stock Market LLC (NASDAQ Global Select Market) Securities registered pursuant to Section 12(g) of the Act:None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined by Rule 405 of the Securities Act. Yes o No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes o No x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on it corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act). Large accelerated filer o Accelerated filer x Non-accelerated filero Smaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo x State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter: $476,662,462. As of November 26, 2010, the Registrant had outstanding 15,301,758 shares of Common Stock. DOCUMENTS INCORPORATED BY REFERENCE:Portions of the Proxy Statement for the Registrant’s Annual Meeting of Shareholders to be held February 9, 2011 are incorporated by reference into Part III of this Form 10-K, to the extent described in such Part. MTS Systems Corporation Annual Report on Form 10-K Table of Contents PART I Forward Looking Statements 1 Item 1. Business 2 Products and Markets by Business Segment 2 Sales and Service 3 Manufacturing and Engineering 4 Sources and Availability of Raw Materials and Components 4 Patents and Trademarks 4 Seasonality 4 Working Capital 4 Customers 5 Order Backlog 5 Government Contracts 5 Competition 5 Research and Development 5 Environmental Matters 6 Executive Officers 6 Employees 6 Available Information 6 Item 1A. Risk Factors 7 Item 1B. Unresolved Staff Comments 9 Item 2. Properties 9 Item 3. Legal Proceedings 10 Item 4. Submission of Matters to Vote of Security Holders 11 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 11 Item 6. Selected Financial Data 13 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 37 Item 8. Financial Statements and Supplementary Data 39 Item 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure. 39 Item 9A. Controls and Procedures 39 Item 9B. Other Information 39 PART III Item 10. Directors and Executive Officers of Registrant 39 Item 11. Executive Compensation 40 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 40 Item 13. Certain Relationships and Related Transactions. 40 Item 14. Principal Accountant Fees and Services 40 PART IV Item 15. Exhibits and Financial Statement Schedules. 41 Table of Contents PART 1 FORWARD LOOKING STATEMENTS Statements contained in this Annual Report on Form 10-K that are not statements of historical fact should be considered forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995 (the “Act”). In addition, certain statements in our future filings with the Securities and Exchange Commission (“SEC”), in press releases, and in oral and written statements made by us or with our approval that are not statements of historical fact constitute forward-looking statements within the meaning of the Act. Examples of forward-looking statements include, but are not limited to: (i)projections of revenue, income or loss, earnings or loss per share, the payment or nonpayment of dividends, capital structure and other statements concerning future financial performance; (ii)statements of our plans and objectives by our management or Board of Directors, including those relating to products or services; (iii)statements of assumptions underlying such statements; (iv)statements regarding business relationships with vendors, customers or collaborators; and (v)statements regarding products, their characteristics, performance, sales potential or effect in the hands of customers. Words such as “believes,” “anticipates,” “expects,” “intends,” “targeted,” “should,” “potential,” “goals,” “strategy,” and similar expressions are intended to identify forward-looking statements, but are not the exclusive means of identifying such statements. Forward-looking statements involve risks and uncertainties that may cause actual results to differ materially from those in such statements. Factors that could cause actual results to differ from those discussed in the forward-looking statements include, but are not limited to, those described in Item1A, Risk Factors, below. The performance of our business and our securities may be adversely affected by these factors and by other factors common to other businesses and investments, or to the general economy. Forward-looking statements are qualified by some or all of these risk factors. Therefore, you should consider these risk factors with caution and form your own critical and independent conclusions about the likely effect of these risk factors on our future performance. Forward-looking statements speak only as of the date on which statements are made, and we undertake no obligation to update any forward-looking statement to reflect events or circumstances after the date on which such statement is made to reflect the occurrence of unanticipated events or circumstances. Readers should carefully review the disclosures and the risk factors described in this and other documents we file from time to time with the SEC, including our reports on Forms10-Q and 8-K. 1 Table of Contents Item 1. Business MTS Systems Corporation (the “Company” or “MTS”) is a leading global supplier of test systems and industrial position sensors. The Company's operations are organized and managed in two business segments, the Test segment and the Sensors segment, based upon global similarities in markets, products, operations and distribution. The Test and Sensors segments represent approximately 80% and 20% of Company revenue, respectively. Company was incorporated under Minnesota law in 1967. On September 28, 2008, the Company acquired substantially all of the assets of SANS Group (“SANS”). SANS manufactures material testing systems and offers a variety of test systems. The results of operations for SANS have been included in the Company’s results of operations since the date of the acquisition, and are reported in the Company’s Test segment. The term “organic” as used throughout this Annual Report on Form 10-K means “without the SANS acquisition”. Products and Markets by Business Segment Test Segment:The Test segment provides testing solutions including hardware, software and aftermarket support. Products are used by customers in their development of new products and in certain quality control applications to characterize the product’s mechanical properties. The Company’s products simulate forces and motions that these customers expect their products to encounter in use. Mechanical testing in a lab setting is an accepted method to accelerate product development compared to limited prototype release, proving ground testing and virtual testing as it provides more controlled simulation and accurate measurement. The desirability of mechanical simulation increases in proportion to the cost of a product, the range and complexity of the physical environment in which the product will be used, expected warranty or recall risk and expense, governmental regulation and potential legal liability. Because a significant portion of all of the products in the Test segment are considered to be capital expenditures by customers, the Company believes the timing of purchases may be impacted by cyclical customer capital spending constraints or product development cycles. A typical test system includes a load frame to hold the prototype specimen, a hydraulic pump or electro-mechanical power source, piston actuators to create the force or motion, and a computer controller with specialized software to coordinate the actuator movement and record and manipulate results. Lower force and less dynamic testing can usually be accomplished with electro-mechanical power sources, which are generally less expensive than hydraulic systems. Higher force and more dynamic testing typically require hydraulically powered systems, which are usually more expensive. In addition to these basic components, the Test segment sells a variety of accessories and spare parts, as well as services, including installation, calibration, maintenance, training and consulting. The Test segment has a diverse set of customers by industry and global geography. Generally, the Americas, Europe and Asia each accounts for approximately one-third of revenue, as measured by customer location. Products and customers are grouped by the Company into the following three global markets: · Infrastructure: This market is the most diverse of the Test segment markets, with customer testing uses ranging from the physical characterization of basic materials, such as ceramics, composites and steel, to high-force and high frequency applications for seismic event or blast simulation, drill bit testing for the petroleum industry and alternative wind energy. Bio-medical applications include systems to test wear and performance of implants, prostheses, and other medical and dental materials and devices. This is the largest Test segment market, representing approximately 50% of Test segment revenue. · Ground Vehicles: This market consists of automobile, truck, motorcycle, motorsports vehicles, construction equipment, agricultural equipment, rail, and off-road vehicle manufacturers and their suppliers. Test segment system and service products are utilized in customer testing of vehicles, subsystems and components. System examples include road and track simulators, tire performance and transmission test systems. This global market represents approximately 35% of segment revenue. 2 Table of Contents · Aerospace: This market consists of manufacturers of commercial, military, and private aircraft and their suppliers as well as alternative wind energy customers. These customers use the Company's products, systems, and software to perform static and fatigue testing of aircraft and space vehicles as well as sub-systems, components and materials for both aircraft and alternative wind energy products. This market represents approximately 15% of Test segment revenue. Sensors Segment: The Sensors segment products are used by industrial machinery and mobile equipment manufacturers to automate the operation of their products for improved end-user productivity and safety. Examples of customer industries include manufacturers of plastic injection molding machines, steel mills, fluid power, oil and gas, medical, wood product processing equipment, mobile equipment, and alternative energy. Sensors segment products are also used to measure fluid displacement, such as liquid levels for customers in the process industries. The Sensors segment manufactures products exclusively utilizing magnetostriction technology. MTS has developed a unique implementation of the technology, known as Temposonics ®. This technology offers high speed and precise non-contact position sensing. It is ideal for use in harsh operating environments. Sensors segment customers are also diverse by industry and geography. Regionally, the Americas, Europe and Asia represent approximately 30%, 45% and 25% of revenue, respectively, based upon customer location. Financial and geographical information about the Company’s segments is included in Item 7 of this Annual Report on Form 10-K and Note 5 of the Notes to Consolidated Financial Statements under Item 8of this Annual Report on Form 10-K. Sales and Service Test Segment: Test segment products are sold worldwide through a direct field sales and service force, independent representatives, and to a much lesser extent, the internet and catalogs for standard products and accessories. Direct field sales and service personnel are compensated through salary and order incentive programs. Independent representatives are either compensated through commissions based upon orders or discounts off list pricing. In addition to field sales and service personnel throughout the United States, the Test segment has sales and service subsidiaries in Toronto, Canada; Berlin, Germany; Paris, France; Cirencester, United Kingdom; Turin, Italy; Gothenburg, Sweden; Tokyo and Nagoya, Japan; Seoul, Korea; Shanghai and Shenzhen, China. In fiscal 2010, product orders in the Test segment ranged in value from a few hundred dollars to $10 million on an equivalent United States dollar basis. The average order size was approximately $100,000. The Test segment also markets services to customers on a per-call and contract basis, accounting for virtually all of the Company’s Service Revenue in the Consolidated Statements of Income. Service orders in fiscal 2010 ranged from $100 to over $600,000 on a United States dollar-equivalent basis. The timing and volume of large orders valued at $5 million or greater on a United States dollar-equivalent basis may produce volatility in orders, backlog, and quarterly operating results. Most customer orders are based on fixed-price quotations and typically have an average sales cycle of three to nine months due to the technical nature of the test systems and customer capital expenditure processes. The sales cycle for larger, more complex test systems may be up to three years. Sensors Segment:Sensors segment products are sold worldwide through a direct sales force as well as through independent distributors. The direct sales force is compensated through salary and commissions based upon revenue. The independent distributors pay the Company a wholesale price and re-sell the product to their customers. Sensors segment products are sold at unit prices ranging from $25 to $10,000, with an average sales price of approximately $500 on a United States dollar-equivalent basis. While the average sales cycle for the Sensors segment is approximately one to four weeks for existing customers purchasing standard products, the sales cycle for a new account can range from three months to two years. 3 Table of Contents Manufacturing and Engineering Test Segment: Test systems are largely built to order and primarily engineered and assembled at the Company’s headquarters in Eden Prairie, Minnesota. The Company also operates manufacturing facilities in Shenzhen and Shanghai, China, which manufactures less complex test systems serving the infrastructure market. Some smaller system assembly is performed at Company locations in Berlin, Germany; Seoul, South Korea; and Shanghai, China. Installation of systems, training, service and consulting services are primarily delivered by the Test segment at the customer site. The production cycle for a typical Test segment system ranges from 1 to 12 months, depending on the complexity of the system and the availability of components. The production cycle for larger, more complex systems may be up to three years. Sensors Segment:Sensors are primarily built to order, engineered and assembled regionally at facilities located in Cary, North Carolina; Ludenscheid, Germany; and Tokyo, Japan.Production cycles generally vary from several days to several months, depending on the degree of product customization, the size of the order and manufacturing capacity. Sources and Availability of Raw Materials and Components A significant portion of test systems and sensors products consist of materials and component parts purchased from independent vendors. The Company is dependent, in certain situations, on a limited number of vendors to provide raw material, mechanical and electronic components, and software. While the Company has recently experienced some issues in procuring certain materials, parts, or components, none of them have caused significant delays in engineering or production processes. As the Test segment generally sells products and services based on fixed-price contracts, fluctuations in the cost of materials and components between the date of the order and the delivery date may impact the expected profitability of any project. The material and component cost variability is considered in the estimation and customer negotiation process. The Company believes that fluctuations in the cost of raw materials and components have not had a significant impact on operating results. Patents and Trademarks MTS specializes in the control and measurement of forces and motion. Technologies include application software for test parameter control and results analysis, precise hydraulic and electric actuation in the Test segment, and magnetostriction technology in the Sensors segment. The Company relies on a combination of patents, copyrights, trademarks and proprietary trade secrets to protect its proprietary technology, some of which are considered material to the Test and Sensors segments. The Company has obtained numerous patents and trademarks worldwide, and actively files and renews patents and trademarks on a global basis to establish and protect its proprietary technology.The Company has also entered into exclusive and non-exclusive license and confidentiality agreements relating to its own and third-party technologies. The Company aggressively protects its processes, products, and strategies as proprietary trade secrets. The Company’s efforts to protect intellectual property and avoid disputes over proprietary rights include ongoing review of third-party patents and patent applications. Seasonality There is no significant seasonality to Test or Sensors segment revenue. Working Capital Neither the Test nor the Sensors segment have significant finished product inventory, but maintain inventories of materials and components to facilitate on time product delivery. The Test segment may have varying levels of work-in-process projects that are classified as inventory or unbilled receivables, depending upon the production cycle, timing of orders, project revenue recognition and shipments to customers. 4 Table of Contents In the Test segment, payments are often received from customers upon order or at milestones during the fulfillment of the order, depending upon the size and customization of the system. These are recorded as Advance Payments from Customers on the Company’s Consolidated Balance Sheets and reduced as revenue is recognized. Conversely, if revenue is recognized on a project prior to customer billing, an Unbilled Accounts Receivable is recorded on the Company’s Consolidated Balance Sheets until the customer is billed. Upon billing, it is recorded as Accounts Receivable. Changes in the average size, payment terms and revenue recognition for orders in the Test segment may have a significant impact on investment in Accounts Receivable, Unbilled Accounts Receivable, Advance Payments from Customers and Inventory. It has not been the Company’s practice to provide rights of return for its products. Payment terms vary and are subject to negotiation. Customers The Company does not have a significant concentration of sales with any individual customer. Therefore, the loss of any one customer would not have a material impact on the Company. Order Backlog Most of the Company’s products are built to order. The Company's backlog of orders, defined as firm orders from customers that remain unfulfilled, totaled approximately $214 million, $168 million, and $235 million at October 2, 2010, October 3, 2009 and September 27, 2008, respectively. The majority of this backlog is related to the Test segment. Based on anticipated production schedules, the Company estimates that approximately $188 million of the backlog at October 2, 2010 will be converted to revenue during fiscal 2011. Delays may occur in the conversion of backlog into revenue as a result of export licensing compliance, technical difficulties, specification changes, manufacturing capacity, supplier issues, or access to the customer site to install the system. While the backlog is subject to order cancellations, the Company has not historically experienced a significant number of order cancellations. Government Contracts No material portion of the Company’s business is subject to re-negotiation of profits or termination of contracts or subcontracts at the election of any government. Competition Test Segment:For relatively simple and inexpensive mechanical testing applications, customers may internally satisfy their needs by building their own test systems or use any of a large number of competitors who compete on price and service. For larger and more complex mechanical test systems, the Test segment competes directly with several other companies throughout the world based upon application knowledge, engineering capabilities, technical features, price, quality and service. Sensors Segment:The Sensors segment primarily competes on factors that include technical performance, price and service in new applications or in situations in which other position sensing technologies have been used. Competitors of the Sensors segment are typically either larger companies that carry multiple sensor product lines or smaller, privately held companies throughout the world. Research and Development The Company invests in significant product, system, and software application development. The Company also occasionally contracts with its customers to advance the state of technology and increase product functionality. Costs associated with R&D were expensed as incurred, totaling $14.9 million, $16.3 million and $16.2 million for the fiscal years ended October 2, 2010, October 3, 2009 and September 27, 2008, respectively. During the fiscal years ended October 2, 2010, October 3, 2009 and September 27, 2008, the Company allocated certain of its resources towards capitalized software development activities. Total software development costs capitalized during the fiscal years ended October 2, 2010, October 3, 2009 and September 27, 2008 were $3.6 million, $3.9 million and $4.2 million, respectively. 5 Table of Contents Environmental Matters The Company believes its operations are in compliance with all applicable environmental regulations within the jurisdictions in which it operates. Executive Officers Executive Officers serve at the discretion of and are elected by the Company’s Board of Directors. Business experience of the Executive Officers over the last five years is as follows: Officer Business Experience Age Officer Since Laura B. Hamilton, Chair andChief Executive Officer Chair of the Board since September 2008, and Chief Executive Officer since January 2008. President and Chief Operating Officer from June 2007 to January 2008. Senior Vice President of Test from May 2003 to June 2007. 49 Joachim Hellwig, Vice President Vice President of the Sensors business since January 2003. 61 Susan E. Knight, Vice President and Chief Financial Officer Vice President and Chief Financial Officer since October 2001. 56 Kathleen M. Staby, Vice President Vice President of Human Resources and Strategy since January 2006. Vice President of Human Resources from 2000 to 2006. 64 Employees The Company had 1,948 employees as of October 2, 2010, including approximately 1,050 employees located outside the United States. Available Information The Company’s annual reports on Form 10-K, quarterly reports on Form 10-Q, current reports on Form 8-K, and amendments to those reports filed or furnished pursuant to Section 13(a) or 15(d) of the Exchange Act are available on the “Investor Relations” pages of the Company’s website, www.mts.com, as soon as reasonably practicable after the Company files such material with, or furnishes it to, the Securities and Exchange Commission (“SEC”). The MTS Systems Corporation Code of Business Conduct, any waivers from and amendments to the Code, and the Company’s Corporate Governance Guidelines, Articles of Incorporation and Bylaws, as well as the Charters for the Audit, Compensation, and Governance and Nominating Committees of the Company’s Board of Directors are also available free of charge on the “Investor Relations” pages at www.mts.com. The Company’s SEC filings are also available at the SEC online EDGAR database at www.sec.gov. 6 Table of Contents Item 1A. Risk Factors The following summarizes, in no particular order, certain risks which could harm the Company’s business, financial condition and operating results. No such list can be comprehensive or predict in detail exactly which of the risks listed below could occur. All statements other than statements of historic fact in each of the Company’s public announcements and filings with the SEC are “forward-looking statements” within the meaning of the U.S. securities laws and should be read in light of these risk factors. The Company’s business is significantly international in scope, which poses multiple unique risks.Sales outside of the United States, including export sales from U.S. business locations, accounted for approximately two-thirds of the Company’s revenue in fiscal 2010. Accordingly, the Company’s business is subject to the political, economic and other risks that are inherent in operating in foreign countries. These risks include: · exposure to the risk of currency value fluctuations, where payment for products is denominated in a currency other than U.S. dollars; · variability in the U.S. dollar value of foreign currency-denominated assets, earnings and cash flows; · difficulty of enforcing agreements, including patent and trademarks, and collecting receivables through foreign legal systems; · trade protection measures and import or export licensing requirements; · tax rates in certain foreign countries that exceed those in the U.S.and the imposition of withholding requirements on foreign earnings; · higher danger of terrorist activity, war or civil unrest, relative to domestic operations; · imposition of tariffs, exchange controls or other restrictions; · difficulty in staffing and managing global operations; · required compliance with a variety of foreign laws and regulations; and · changes in general economic and political conditions in countries where the Company operates, particularly in emerging markets. Volatility in the global economy could adversely affect results.The recent global financial crisis materially and negatively impacted our business and our customers’ businesses in both the U.S.and international markets. Longer term disruptions in the capital and credit markets could adversely affect the ability of the Company’s customers and suppliers to obtain financing for significant purchases and operations and could result in a decrease in orders and spending for its products and services. In addition, during periods of economic uncertainty the Company’s customers’ spending patterns could be negatively impacted resulting in a decrease in orders for its products and services. The Company’s business is subject to strong competition.The Company’s products are sold in competitive markets throughout the world. Competition is based on application knowledge, product features and design, brand recognition, reliability, technology, breadth of product offerings, price, customer relationships, and after market support. If the Company is not perceived as competitive in overall value measured by these criteria, its customers may choose solutions offered by its competitors or developed internally. The Company may not achieve its growth plans for the expansion of the business.In addition to market penetration, the Company’s long-term success depends on its ability to expand the business through (a) new product development, (b) mergers and acquisitions and/or (c) geographic expansion. New product development requires that the Company maintain its ability to enhance and improve existing products, to continue to bring innovative products to market in a timely fashion and to adapt products to the needs and standards of current and potential customers. The Company’s products and services may become less competitive or eclipsed by technologies to which the Company does not have access or which render its solutions obsolete. 7 Table of Contents Mergers and acquisitions will be accompanied by risks which may include: · difficulties identifying suitable acquisition candidates at acceptable costs; · unavailability of capital to conduct acquisitions; · failure to achieve the financial and strategic goals for the acquired and combined businesses; · difficulty assimilating the operations and personnel of the acquired businesses; · disruption of ongoing business and distraction of management from the ongoing business; · dilution of existing stockholders and earnings per share; · unanticipated, undisclosed or inaccurately assessed liabilities, legal risks and costs; and · difficulties retaining key vendors, customers or employees of the acquired business. Acquisitions of businesses having a significant presence outside the U.S.will increase the Company’s exposure to the risks of international operations discussed herein. Geographic expansion will be primarily outside of the United States, and hence will be disproportionately subject to the risks of international operations discussed herein. The Company may experience difficulties obtaining the services of skilled employees.The Company relies on knowledgeable, experienced and skilled technical personnel, particularly engineers, sales management, and service personnel, to design, assemble, sell and service its products. The Company also requires capable senior executives to lead the business and may be unable to attract, retain and motivate sufficient numbers of such people. The Company may fail to protect its intellectual property effectively, or may infringe upon the intellectual property of others.The Company relies on trade secret, copyright, trademark and patent laws and contractual protections to protect its proprietary technology and other proprietary rights. The Company’s competitors may attempt to copy its products or gain access to its trade secrets.Notwithstanding the precautions taken by the Company to protect its intellectual property rights, it is possible that third parties may illegally copy or otherwise obtain and use its proprietary technology without the Company’s consent. Any litigation concerning infringement could result in substantial cost and diversions of the Company’s resources, either of which could adversely affect the business. In some cases, there may be no effective legal recourse against duplication of products or services by competitors. Intellectual property rights in foreign jurisdictions may be limited or unavailable. Patents of third parties also have an important bearing on the Company’s ability to offer some of its products and services. The Company’s competitors may obtain patents related to the types of products and services the Company currently offers or plans to offer. Any infringement by the Company on intellectual property rights of others could result in litigation and adversely affect its ability to continue to provide, or could increase the cost of providing, products and services. The business could be adversely affected by product liability and commercial litigation.The Company’s products may be asserted to cause or contribute to personal injury or property damage to its customers’ facilities or their employees.Additionally, the Company is, from time to time, involved in various kinds of commercial disputes with customers, vendors and others.The ensuing claims may arise singularly, in groups of related claims, or in class actions involving multiple claimants. Such claims and litigation are frequently expensive and time-consuming to resolve, may result in substantial liability to the Company, and may be in excess of available sources of insurance or other forms of reimbursement. The Company may experience difficulty obtaining materials or components for its products.The Company purchases significant components of its products from third party suppliers. A small number of these suppliers compete with the Company on some level. Other materials and components may be provided by a limited number of suppliers or by sole sources and could only be replaced with difficulty or significant added cost. Additionally, some materials or components may become scarce or difficult to obtain in the market. This could adversely affect the lead-time with which the Company receives the materials or components, and in turn affect the Company’s commitments to its customers, or could adversely affect the material cost for the Company. 8 Table of Contents Government regulation could impose significant costs and other constraints.The Company’s manufacturing operations and past and present ownership and operations of real property are subject to extensive and changing federal, state, local and foreign laws and regulations, including laws and regulations pertaining to environmental, health and safety, as well as the handling or discharge of hazardous materials into the environment. The Company expects to continue to incur costs to comply with these laws, and may incur penalties for any failure to do so. The Company may also be identified as a responsible party and be subject to liability relating to any investigation and clean-up of properties used for industrial purposes or the generation or disposal of hazardous substances. Some of the Company’s export sales require approval from the U.S. government. Changes in political relations between the U.S. and foreign countries and/or specific potential customers for which export licenses may be required, may cause a license application to be delayed or denied, or a previously issued license withdrawn, rendering the Company unable to complete a sale, or vulnerable to competitors who do not operate under such restrictions. The sales, delivery and acceptance cycle for many of the Company’s products is irregular and may not develop as anticipated.Many of the Company’s products have a long sales, delivery and acceptance cycle.Events may cause recognition of orders, backlog and results of operations to be aberrant over shorter periods of time. These factors include the timing of individual large fixed price orders, delays in product readiness, damage or delays in transit, problems in achieving promised results, and various customer-initiated delays. Any such delay may cause fluctuation in the Company’s reported periodic financial results. The Company’s customers are in cyclical industries.The Company’s orders are subject to customers’ procurement cycles and ability to invest capital, especially in the cyclical automotive, aircraft and machine tool industries. Any event which adversely impacts those customers’ new product development activities may reduce their demand for the Company’s products. Interest rate fluctuations could adversely affect results.Significant changes in interest rates may affect the Company’s business in several contradictory ways, depending on the Company’s financial position.The Company may, in the future, use debt to finance the growth of the business through acquisitions, purchase shares of the Company’s common stock or to finance working capital needs. Fluctuations in interest rates can increase borrowing costs. Increases in short-term interest rates may directly impact the amount of interest the Company is required to pay and reduce earnings accordingly. Conversely, lower interest rates will adversely impact the interest the Company earns on cash and short term investments. The Company may be required to recognize impairment charges for long-lived assets.As of October 2, 2010, the net carrying value of long-lived assets (property, plant and equipment, goodwill and other intangible assets) totaled approximately $96.6 million. In accordance with generally accepted accounting principles, the Company periodically assesses these assets to determine if they are impaired. Significant negative industry or economic trends, disruptions to the Company’s business, significant unexpected or planned changes in use of the assets, divestitures and market capitalization declines may result in impairments to goodwill and other long-lived assets. Future impairment charges could significantly affect results of operations in the periods recognized. Item 1B. Unresolved Staff Comments None. Item 2. Properties The Company’s primary owned and leased facilities at October 2, 2010 were as follows: 9 Table of Contents Owned Property: Square Location Use of Facility Footage Eden Prairie, Minnesota, USA Corporate headquarters and primary Test segment manufacturing and research Cary, North Carolina, USA Sensors segment manufacturing, research and North American sales and service administration Berlin, Germany Test segment manufacturing and European sales and service administration Shenzhen, China Test segment manufacturing, research and sales and service administration Shanghai, China Test segment manufacturing and sales and service administration Leased Property: Square Lease Location Use of Facility Footage Expires Chanhassen, Minnesota, USA Test segment manufacturing Ludenscheid, Germany Sensors segment headquarters, manufacturing, research and European sales and service administration Creteil, France Test segment sales and service administration Tokyo, Japan Test segment sales and service administration. Sensors segment manufacturing and Asia sales and service administration Seoul, South Korea Test segment sales, service administration and assembly Shanghai, China Test segment sales, service administration and assembly Shenzhen, China Test segment manufacturing, research and sales and service administration Berlin, Germany Land under Berlin facility Shenzhen, China Land under Shenzhen facility Shanghai, China Land under Shanghai facility The Company also leases space in the United States, Europe and Asia for sales and service administration for the Test segment, including locations in Michigan, France, United Kingdom, Sweden, Italy, Japan, and various other locations in the United States. Neither the amount of leased space nor the rental obligations in these locations are significant individually or in the aggregate. Additional information relative to lease obligations is included in Management's Discussion and Analysis of Financial Condition and Results of Operations, appearing under Item 7 of this Annual Report on Form 10-K. The Company considers its current facilities adequate to support its operations during fiscal year 2011. Item 3. Legal Proceedings On July 27, 2010, the Company settled a legal claim for patent infringement of $7.5 million. From time to time, the Company is party to various claims, legal actions, and complaints arising in the ordinary course of business. Management believes the final resolution of legal matters outstanding as of the end of fiscal year 2010 will not have a material adverse effect on the consolidated financial position or results of operations of the Company. 10 Table of Contents Item 4. Submission of Matters to a Vote of Security Holders No matters were submitted to a vote of shareholders during the fourth quarter of the fiscal year ended October 2, 2010. PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities Shares of the Company's common stock are traded on the NASDAQ Global Select MarketSM under the symbol MTSC. The following table sets forth the low, high, and closing share prices for the fiscal quarters indicated, as well as the volume of shares traded in the quarter. * Quarter Ended Low High Close Volume December 27, 2008 $ $ $ March 28, 2009 $ $ $ June 27, 2009 $ $ $ October 3, 2009 $ $ $ January 2, 2010 $ $ $ April 3, 2010 $ $ $ July 3, 2010 $ $ $ October 2, 2010 $ $ $ * Source: NASDAQ OnlineSM at www.nasdaq.net. At November 26, 2010, there were 958 holders of record of the Company's common stock. This number does not reflect shareholders who hold their shares in the name of broker-dealers or other nominees. Purchases of Company Equity Securities: Fiscal Period Total Number of Shares Purchased Average Price Paid per Share Total Number of Shares Purchased as Part of Publicly Announced Plans or Programs Maximum Number of Shares that May Yet be Purchased Under the Plans or Programs First Quarter October 4, 2009 - January 2, 2010 $ Second Quarter January 3, 2010 - April 3, 2010 $ Third Quarter April 4, 2010 - July 3, 2010 $ Fourth Quarter Fiscal Month July 4, 2010 - August 7, 2010 $ August 8, 2010 - September 4, 2010 $ September 5, 2010 - October 2, 2010 - $ - - Fourth Quarter $ Fiscal Year 2010 $ 11 Table of Contents The Company purchases its common stock to mitigate dilution related to new shares created by employee equity compensation such as stock option, restricted stock, and employee stock purchase plan awards, as well as to return excess capital to shareholders. During fiscal year 2010, Company share purchases were executed under a 3.0 million share purchase authorization approved by the Company’s Board of Directors and announced on August 20, 2007. Authority over pricing and timing under the authorization has been delegated to management. The share purchase authorization has no expiration date. On May 26, 2010, the Company’s Board of Directors authorized an accelerated share purchase program to acquire shares of the Company’s common stock up to an aggregate purchase price of $30 million. On August 18, 2010, the Company entered into an accelerated share purchase agreement with an unrelated third party investment bank to purchase approximately 0.9 million shares of its common stock for $25 million. The transaction was accounted for as a share retirement resulting in a reduction of common stock and retained earnings of $0.2 million and $24.8 million, respectively, at the share retirement date. The Company's historical dividend practicewas to target a payout ratio over time of approximately 25% of net earnings. During fiscal years 2010 and 2009, the Company paid quarterly cash dividends of $0.15 per share to holders of its common stock, which resulted in a payout ratio of approximately 53% and 58%, respectively. The Company’s unsecured credit agreement (“Credit Facility”) includes certain financial covenants, including the ratio of consolidated total indebtedness to consolidated EBITDA, as well as the ratio of consolidated EBITDA to consolidated interest expense. These financial covenants may restrict the Company’s ability to pay dividends and purchase outstanding shares of common stock. At October 2, 2010 and October 3, 2009, the Company was in compliance with these financial covenants. Information on the Company’s debt agreements is included in Item 7 of this Annual Report on Form 10-K. Information regarding the Company’s equity compensation plans is included in Item 12 of this Annual Report on Form 10-K. Shareholder Return Performance: The graph and table below set forth a comparison of the cumulative total return of the Company’s common stock over the last five fiscal years. Assuming a $100 investment on October 1, 2005 and reinvestment of dividends, the total return over the same periods is compared to the Russell 2000 Index and a peer group of companies in the Laboratory Apparatus and Analytical, Optical, Measuring, and Controlling Instruments Standard Industrial Code (SIC Code 3820) who are traded on the NASDAQ, AMEX and NYSE exchanges. The table and graph are not necessarily indicative of future investment performance. 12 Table of Contents FISCAL YEAR ENDED 10/1/05 9/29/06 9/29/07 9/27/08 10/3/09 10/2/10 MTS Systems Corporation $ Russell 2000 Index *SIC Code 3820 Peer Group (Modified to remove non-exchange traded companies) Item 6. Selected Financial Data The table below provides selected historical financial data for the Company which should be read in conjunction with the Consolidated Financial Statements, the Notes to the Consolidated Financial Statements, and “Management’s Discussion and Analysis of Financial Condition and Results of Operations,” which are included in Items 7 and 8 of this Annual Report on Form 10-K. The statement of income data for each of the three fiscal years ended October 2, 2010, October 3, 2009, and September 27, 2008 and the balance sheet data at October 2, 2010 and October 3, 2009 are derived from the audited Consolidated Financial Statements included elsewhere in this report. The statement of income data for the fiscal years ended September 29, 2007 and September 30, 2006 and the balance sheet data at September 27, 2008, September 29, 2007 and September 30, 2006 are derived from financial statements of the Company that are not included in this Annual Report on Form 10-K. 13 Table of Contents Five-Year Financial Summary (October 2, 2010; October 3, 2009; September 27, 2008; September 29, 2007; and September 30, 2006) (expressed in thousands, except per share data and numbers of shareholders and employees) Operations Revenue $ Gross profit Gross profit as a % of revenue % Research and development expense $ Research and development as a % of revenue % Effective income tax rate % Income before discontinued operations $ Net income Net income as a % of revenue % Diluted earnings per share of common stock before discontinued operations $ Diluted earnings per share of common stock Weighted average dilutive shares outstanding during the year2 Net interest (expense) income $ ) $ ) $ $ $ Depreciation and amortization Financial Position Cash, cash equivalents and short-term investments $ Property and equipment, net Total assets Interest-bearing debt3 Total shareholders’ investment Interest-bearing debt as a % of shareholders’ investment % Return on equity4 % Return on invested capital5 % Other Statistics Number of common shareholders of record at year-end6 Number of employees at year-end Orders $ Backlog of orders at year-end Cash dividends paid per share 1 The fiscal year ended October 3, 2009 was a 53-week fiscal year, whereas all other fiscal years presented were 52-week periods. 2 Assumes the conversion of potential common shares using the treasury stock method. 3 Consists of short-term borrowings and the current and non-current portion of long-term debt. 4 Calculated by dividing Income Before Discontinued Operations by beginning Shareholders’ Investment. 5 Calculated by dividing Income Before Discontinued Operations, excluding after-tax interest expense, by the aggregate of average interest bearing debt and average Shareholders’ Investment. 6 Does not include shareholders whose stock is held in the name of broker dealers or other nominees. 14 Table of Contents Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations MTS Systems Corporation is a leading global supplier of test systems and industrial position sensors. The Company’s testing hardware and software solutions help customers accelerate and improve their design, development, and manufacturing processes and are used for determining the mechanical behavior of materials, products, and structures. MTS’ high-performance position sensors provide controls for a variety of industrial and vehicular applications.MTS had 1,948 employees and revenue of $374 million for the fiscal year ended October 2, 2010. Fiscal Year The Company’s fiscal year ends on the Saturday closest to September 30. The fiscal years ended October 2, 2010, October 3, 2009 and September 27, 2008 consisted of 52 weeks, 53 weeks, and 52 weeks, respectively. Fiscal Year 2010 Compared to Fiscal Year 2009 Summary of Financial Results Highlights for Fiscal Year 2010 compared to Fiscal Year 2009 include: · Orders increased 24.3% to $423.5 million, compared to orders of $340.8 million for fiscal year 2009. The increase in orders represents worldwide growth of 23.9% and 25.9% in the Test and Sensors segments, respectively, including four large Test segment orders, each in excess of $5.0 million, totaling approximately $33 million. Fiscal year 2009 orders included one large order totaling approximately $7 million. Backlog of undelivered orders at October 2, 2010 was $214.3 million, an increase of 27.8% from backlog of $167.7 million at October 3, 2009. · Revenue decreased 8.5% to $374.1 million, compared to revenue of $408.9 million for fiscal year 2009. This decrease was primarily due to 28.5% lower opening backlog, partially offset by the strong execution of short-cycle orders in the Test segment and higher volume in the Sensors segment. · During each of the fiscal years 2010 and 2009, the Company initiated workforce reduction actions in order to align the Company’s operating cost structure with changing market conditions. As a result of these actions, the Company incurred severance and benefit costs totaling $1.6 million and $12.1 million during fiscal year 2010 and 2009, respectively. Severance and benefit costs recognized during fiscal year 2010 were associated entirely with the Test segment. For fiscal year 2009, $10.9 million and $1.2 million of severance and benefits costs were reported in the Test and Sensors segments, respectively. Of the $1.6 million severance costs in fiscal year 2010, $1.4 million, $0.1 million, and $0.1 million were reported in Cost of Sales, Selling and Marketing, and General and Administrative, respectively. Of the $12.1 million total severance costs in fiscal year 2009, $6.8 million, $4.0 million, $1.2 million, and $0.1 million were reported in Cost of Sales, Selling and Marketing, General and Administrative, and Research and Development expense, respectively. · The Company settled a legal claim for patent infringement for $7.5 million, of which $6.3 million and $1.2 million was expensed during fiscal year 2010 and 2009, respectively. · Income from operations increased 15.0%, to $28.3 million, compared to $24.6 million for fiscal year 2009, primarily driven by reduced severance charges, lower warranty expense, and lower operating expenses from reduced headcount and discretionary spending. This was partially offset by decreased volume, higher variable compensation expense and the previously mentioned legal settlement costs recognized in fiscal year 2010. 15 Table of Contents · Cash and cash equivalents at October 2, 2010 totaled $76.6 million, compared to $118.9 million at the end of fiscal year 2009. Cash flows from operations generated $33.2 million. During fiscal year 2010, the Company invested $11.2 million in capital expenditures, made $6.3 million of deferred payments associated with the acquisition of SANS, paid $12.1 million in dividends, and purchased approximately 1,362,000 shares of common stock for $38.2 million. Detailed Financial Results Total Company Orders and Backlog The following is a comparison of fiscal year 2010 and fiscal year 2009 orders, separately identifying the estimated impact of currency translation: Estimated Business Currency Change Translation (expressed in millions) Orders $ Orders totaled $423.5 million, an increase of $82.7 million, or 24.3%, compared to orders of $340.8 million for fiscal year 2009, reflecting increased order volume across all geographies in both segments, including four large Test segment custom orders totaling approximately $33 million, and an estimated $3.4 million favorable impact of currency translation. Fiscal year 2009 orders included one larger order totaling approximately $7 million. Test segment orders increased $65.7 million to $340.7 million, while Sensors segment orders increased $17.0 million to $82.8 million. The following is a comparison of fiscal year 2010 and fiscal year 2009 orders by geography: Geography Variance % Variance (expressed in millions) Americas $ $ $ % Europe % Asia % Total Orders $ $ $ % Backlog of undelivered orders at October 2, 2010 was $214.3 million, an increase of approximately $46.6 million, or 27.8%, compared to backlog of $167.7 million at October 3, 2009. The Company believes backlog is not an absolute indicator of future revenue because a portion of the orders in backlog could be cancelled at the customer’s discretion. The Company seldom experiences order cancellations larger than $1.0 million. However, current economic conditions could have an adverse impact on order cancellations in the future. 16 Table of Contents Results of Operations The following is a comparison of fiscal year 2010 and fiscal year 2009 statements of operations (in millions, except per share data): Variance % Variance Revenue $ $ $ ) -8.5 % Cost of sales ) -13.6 % Gross profit % Gross margin % % % Operating expenses: Selling and marketing ) -8.0 % General administrative % Research and development ) -8.6 % Total operating expenses ) -2.8 % Income from operations % Interest expense ) ) -30.0 % Interest income ) -63.6 % Other (expense) income, net ) ) -150.0 % Income before income taxes % Provision for income taxes % Net income $ $ $ % Diluted earnings per share $ $ $ % The following is a comparison of fiscal year 2010 and fiscal year 2009 results of operations, separately identifying the estimated impact of currency translation: Estimated Business Currency Change Translation (expressed in millions) Revenue $ $ ) $ $ Cost of sales ) Gross profit ) Gross margin % % Operating expenses: Selling and marketing ) General administrative Research and development ) - Total operating expenses ) Income from operations $ Revenue Revenue was $374.1 million, a decrease of $34.8 million, or 8.5%, compared to revenue of $408.9 million for fiscal year 2009. This decrease was primarily due to a 28.5% decline in opening backlog, partially offset by higher volume in the Sensors segment and an estimated $3.3 million favorable impact of currency translation. Test segment revenue decreased 13.5% to $296.3 million, while Sensors segment revenue increased 17.3% to $77.8 million. 17 Table of Contents The following is a comparison of fiscal year 2010 and fiscal year 2009 revenue by geography: Geography Variance % Variance (expressed in millions) Americas $ $ $ ) -13.9 % Europe ) -12.3 % Asia % Total Revenue $ $ $ ) -8.5 % Although selective product price changes were implemented during each of these fiscal years, the overall impact of pricing changes did not have a material effect on revenue. Gross profit Gross profit was $151.8 million, relatively flat compared to gross profit of $151.6 million for fiscal year 2009. Gross profit as a percentage of revenue was 40.6%, an increase of 3.5 percentage points from 37.1% for fiscal year 2009. The increase was driven by higher volume in the Sensors segment, and includes a 1.9 percentage point increase due to reduced warranty expense in the Test segment, as well as a 1.5 percentage point increase due to $5.4 million lower severance charges associated with the workforce reduction actions. This was partially offset by lower volume in the Test segment and a 1.0 percentage point decrease due to $3.7 million higher variable compensation expense. Selling and Marketing Expense Selling and marketing expense was $65.9 million, a decrease of $5.7 million, or 8.0%, compared to $71.6 million for fiscal year 2009. This decrease was primarily due to reduced headcount and discretionary spending in both segments and $3.9 million lower severance charges associated with workforce reduction actions. Selling and marketing expense as a percentage of revenue was 17.6%, relatively flat compared to 17.5% for fiscal year 2009. General and Administrative Expense General and administrative expense was $42.7 million, an increase of $3.6 million, or 9.2%, compared to $39.1 million for fiscal year 2009. This increase was primarily due to $5.3 million increased legal expense, driven by the previously mentioned legal settlement costs, and $1.9 million increased variable compensation expense. This was partially offset by reduced headcount and discretionary spending in both segments. General and administrative expense as a percentage of revenue was 11.4%, compared to 9.6% for fiscal year 2009. Research and Development Expense Research and development expense was $14.9 million, a decrease of $1.4 million, or 8.6%, compared to $16.3 million for fiscal year 2009. This decrease was primarily due to a lower level of planned expenditures. In addition, the Company continued to allocate certain of its resources towards capitalized software development activities during fiscal year 2010. Total software development costs capitalized during fiscal years 2010 and 2009 were $3.6 million and $3.9 million, respectively. Research and development expense as a percentage of revenue was 4.0%, flat compared to fiscal year 2009. Income from Operations Income from operations was $28.3 million, an increase of $3.7 million, or 15.0%, compared to income from operations of $24.6 million for fiscal year 2009. This increase was primarily driven by reduced severance and warranty charges and lower operating expenses from reduced headcount and discretionary spending. This was partially offset by decreased volume, higher variable compensation expense and legal settlement costs recognized in fiscal year 2010. Operating income as a percentage of revenue was 7.6%, compared to 6.0% for fiscal year 2009. Historically, the Company’s operating costs have been impacted by a level of inflation ranging from -1% to 4%. The Company uses a number of strategies to mitigate the effects of cost inflation including cost productivity initiatives such as global procurement strategies, as well as increasing prices. However, if the Company’s operating costs were to become subject to significant inflationary pressures, it may not be able to fully offset such higher costs despite these strategies. 18 Table of Contents Interest Expense Interest expense was $1.4 million, a decrease of $0.6 million compared to $2.0 million for fiscal year 2009. This decrease was primarily due to the lapse of statute of limitations on certain tax contingencies in fiscal year 2010 which resulted in a reduction of the related interest expense previously recognized on those contingencies. Interest Income Interest income was $0.4 million, a decrease of $0.7 million compared to $1.1 million for fiscal year 2009, due to lower interest rates, primarily in Europe. Other (Expense) Income, net Other (expense) income, net was $0.1 million of net other expense, compared to $0.2 million of net other income in fiscal year 2009. The decrease was primarily due to higher net losses on foreign currency transactions in fiscal year 2010. Provision for Income Taxes Provision for income taxes totaled $8.6 million, an increase of $2.1 million, or 32.3%, compared to $6.5 million for the fiscal year 2009. The effective tax rate for fiscal year 2010 was 31.7%, an increase of 4.5 percentage points compared to a tax rate of 27.2% for fiscal 2009. The increase was primarily due to a $1.0 million tax benefit from the retroactive extension of U.S. R&D credits in fiscal year 2009 coupled with the U.S. R&D tax legislation expiring at the end of the first quarter of fiscal year 2010. This increase in the effective tax rate was partially offset by increased tax benefits of $0.8 million recognized in fiscal 2010 upon the release of certain contingencies, due to the lapse of statute of limitations, as well as the benefit of foreign tax credits associated with the cash repatriation of earnings. The tax benefits from the cash repatriation of earnings reflect the anticipated utilization of available foreign tax credits. Net Income Net income was $18.6 million, or $1.14 per diluted share, for fiscal year 2010, an increase of 6.9% compared to $17.4 million, or $1.03 per diluted share, for fiscal year 2009. The increase was primarily driven by higher income from operations. Segment Results Test Segment Orders and Backlog The following is a comparison of fiscal year 2010 and fiscal year 2009 orders for the Test segment, separately identifying the estimated impact of currency translation: Estimated Business Currency Change Translation (expressed in millions) Orders $ Orders totaled $340.7 million, an increase of $65.7 million, or 23.9%, compared to orders of $275.0 million for fiscal year 2009, primarily due to higher volume across all geographies, led by strength in the ground vehicles market in China and a broad-based increase in the infrastructure market, including the previously mentioned four large custom orders totaling approximately $33 million. Fiscal 2009 orders included one large order totaling approximately $7 million. Fiscal year 2010 orders also included an estimated $2.8 million favorable impact of currency translation. The Test segment accounted for 80.4% of total Company orders, compared to 80.7% for the fiscal 2009. 19 Table of Contents The following is a comparison of fiscal year 2010 and fiscal year 2009 orders for the Test segment by geography: Geography Variance % Variance (expressed in millions) Americas $ $ $ % Europe % Asia % Total Orders $ $ $ % Backlog of undelivered orders at October 2, 2010 was $198.2 million, an increase of 26.7% from backlog of $156.4 million at October 3, 2009. Results of Operations The following is a comparison of fiscal year 2010 and fiscal year 2009 results of operations for the Test segment, separately identifying the estimated impact of currency translation: Estimated Business Currency Change Translation (expressed in millions) Revenue $ $ ) $ $ Cost of sales ) Gross profit ) Gross margin % % Operating expenses: Selling and marketing ) General administrative Research and development ) - Total operating expenses ) Income (loss) from operations $ $ ) $ $ Revenue Revenue was $296.3 million, a decrease of $46.3 million, or 13.5%, compared to revenue of $342.6 million for fiscal year 2009. The decrease was primarily due to a 29.8% decline in opening backlog, partially offset by the strong execution of short-cycle orders and an estimated $2.9 million favorable impact of currency translation. The long-cycle nature of custom projects in backlog caused the Test business to lag both the economic recession experienced in fiscal year 2009 as well as the recovery experienced in fiscal year 2010. The following is a comparison of fiscal year 2010 and fiscal year 2009 revenue for the Test segment by geography: Geography Variance % Variance (expressed in millions) Americas $ $ $ ) -19.5 % Europe ) -19.4 % Asia ) -3.0 % Total Revenue $ $ $ ) -13.5 % 20 Table of Contents Gross Profit Gross profit was $108.5 million, a decrease of $6.7 million, or 5.8%, compared to gross profit of $115.2 million for fiscal year 2009. Gross profit as a percentage of revenue was 36.6%, an increase of 3.0 percentage points from 33.6% for fiscal year 2009. This increase includes a 2.3 percentage point increase due to reduced warranty expense, as well as a 1.7 percentage point increase due to $5.1 million lower severance charges associated with the workforce reduction actions. This was partially offset by lower volume and a $3.5 million increase in variable compensation expense. Selling and Marketing Expense Selling and marketing expense was $52.0 million, a decrease of $4.1 million, or 7.3%, compared to $56.1 million for fiscal year 2009. This decrease was primarily due to reduced headcount and discretionary spending, and $3.1 million lower severance charges associated with workforce reduction actions. This was partially offset by $1.6 million increased variable compensation expense. Selling and marketing expense as a percentage of revenue was 17.5%, compared to 16.4% for fiscal year 2009. General and Administrative Expense General and administrative expense was $34.1 million, an increase of $4.5 million, or 15.2%, compared to $29.6 million for fiscal year 2009. This increase was primarily due to $5.3 million increased legal expense, driven by the previously mentioned legal settlement costs, and $1.4 million increased variable compensation expense. This was partially offset by reduced headcount and discretionary spending in both segments, and $1.0 million lower severance charges associated with workforce reduction. General and administrative expense as a percentage of revenue was 11.5%, compared to 8.6% for fiscal year 2009. Research and Development Expense Research and development expense was $11.2 million, a decrease of $0.8 million, or 6.7%, compared to $12.0 million for fiscal year 2009, due to a lower level of planned expenditures. Research and development expense as a percentage of revenue was 3.8%, compared to 3.5% for fiscal year 2009. Income from Operations Income from operations was $11.2 million, a decrease of $6.3 million, or 36.0%, compared to income from operations of $17.5 million for fiscal year 2009. This decrease was primarily driven by lower volume, higher variable compensation expense and legal settlement costs recognized in fiscal year 2010. This was partially offset by reduced severance and warranty charges and lower operating expenses from reduced headcount and discretionary spending. Operating income as a percentage of revenue was 3.8%, compared to 5.1% for fiscal year 2009. Sensors Segment Orders and Backlog The following is a comparison of fiscal 2010 and fiscal 2009 orders for the Sensors segment, separately identifying the estimated impact of currency translation: Estimated Business Currency Change Translation (expressed in millions) Orders $ Orders totaled $82.8 million, an increase of $17.0 million, or 25.8%, compared to orders of $65.8 million for fiscal year 2009, primarily due to higher volume across all geographies, resulting from customer inventory replenishment and modest end-market recovery, as well as an estimated $0.6 million favorable impact of currency translation. The strongest growth was experienced in the mobile hydraulic, wind, steel, plastics and rubber markets. Sensors segment accounted for 19.6% of total Company orders, compared to 19.3% for fiscal year 2009. 21 Table of Contents The following is a comparison of fiscal year 2010 and fiscal year 2009 orders for the Sensors segment by geography: Geography Variance % Variance (expressed in millions) Americas $ $ $ % Europe % Asia % Total Orders $ $ $ % Backlog of undelivered orders at October 2, 2010 was $16.1 million, an increase of 42.5% from backlog of $11.3 million at October 3, 2009. Results of Operations The following is a comparison of fiscal year 2010 and fiscal year 2009 results of operations for the Sensors segment, separately identifying the estimated impact of currency translation: Estimated Business Currency Change Translation (expressed in millions) Revenue $ Cost of sales Gross profit Gross margin % % Operating expenses: Selling and marketing ) General administrative ) Research and development ) - Total operating expenses ) Income (loss) from operations $ $ $ ) $ Revenue Revenue was $77.8 million, an increase of $11.5 million, or 17.3%, compared to revenue of $66.3 million for the fiscal year 2009. This increase was primarily driven by increased worldwide order volume. The following is a comparison of fiscal year 2010 and fiscal year 2009 revenue for the Sensors segment by geography: Geography Variance % Variance (expressed in millions) Americas $ $ $ % Europe % Asia % Total Revenue $ $ $ % Gross Profit Gross profit was $43.3 million, an increase of $6.9 million, or 19.0%, compared to gross profit of $36.4 million for fiscal year 2009. Gross profit as a percentage of revenue was 55.7%, an increase of 0.8 percentage points from 54.9% for fiscal year 2009. This increase was primarily due to increased volume and $0.3 million of severance charges associated with workforce reduction actions recognized in fiscal year 2009. This was partially offset by $0.2 million increased variable compensation expense. 22 Table of Contents Selling and Marketing Expense Selling and marketing expense was $13.9 million, a decrease of $1.6 million, or 10.3%, compared to $15.5 million for fiscal year 2009. The decrease is primarily due to reduced headcount and $0.8 million of severance charges associated with workforce reduction actions recognized in fiscal year 2009. This was partially offset by $0.4 million increased variable compensation expense. Selling and marketing expense as a percentage of revenue was 17.9%, compared to 23.4% for fiscal year 2009. General and Administrative Expense General and administrative expense was $8.6 million, a decrease of $0.9 million, or 9.5%, compared to $9.5 million for fiscal year 2009, primarily due to reduced headcount and discretionary spending, partially offset by a $0.5 million increased variable compensation expense. General and administrative expense as a percentage of revenue was 11.1%, compared to 14.3% for fiscal year 2009. Research and Development Expense Research and development expense was $3.7 million, a decrease of $0.6 million, or 14.0%, compared to $4.3 million for fiscal year 2009. The decrease was due to reduced headcount, partially offset by $0.3 million increased variable compensation expense. Research and development expense as a percentage of revenue was 4.8%, compared to 6.5% for fiscal year 2009. Income from operations Income from operations was $17.1 million, an increase of $10.0 million, or 140.8%, compared to income from operations of $7.1 million for fiscal year 2009, primarily due to higher gross profit and reduced operating expenses. Operating income as a percentage of revenue was 22.0%, compared to 10.7% for fiscal year 2009. Fiscal Year 2009 Compared to Fiscal Year 2008 Summary of Financial Results Highlights for Fiscal Year 2009 compared to Fiscal Year 2008 include: · On September 28, 2008 the Company acquired substantially all of the assets of SANS for $49.4 million. SANS has manufacturing facilities in both Shenzhen and Shanghai, China, and is headquartered in Shenzhen. SANS manufactures material testing systems and offers a variety of products, including electro-mechanical and static-hydraulic testing machines. The results of operations for SANS have been included in the Company’s results of operations since the date of the acquisition, and are reported in the Company’s Test segment. Orders for SANS for fiscal year 2009 were $24.9 million. SANS reported a $3.0 million loss from operations for fiscal year 2009, on $23.6 million of revenue, driven by lower gross profit, which includes a $1.9 million reduction associated with the sale of inventory that was written up to fair value as part of the acquisition, as well as increased operating expenses associated with integration-related items. Total Company headcount in Asia increased by approximately 550 employees during fiscal year 2009 to support the SANS business. · Orders decreased 29.8% to $340.8 million, compared to orders of $485.3 million for fiscal year 2008, as sharply lower demand in worldwide industrial capital spending in the Company’s markets had a negative impact on both the Test and Sensors segments. Backlog of undelivered orders at October 3, 2009 was $167.7 million, including $9.9 million from SANS, a decrease of 28.5% from backlog of $234.7 million at September 27, 2008. · Revenue decreased 11.2% to $408.9 million, compared to revenue of $460.5 million for fiscal year 2008. This decrease was primarily due to a 12.4% decrease in the organic Test business and a 31.3% decline in the Sensors segment. SANS provided a 5.1% benefit for fiscal year 2009. 23 Table of Contents · The Company initiated workforce reduction actions throughout fiscal year 2009, in order to align the Company’s operating cost structure with changing market conditions. As a result of the workforce reduction actions, the Company incurred severance and benefit costs totaling $12.1 million, of which $10.9 million and $1.2 million was reported in the Test and Sensors segments, respectively. Of the $12.1 million total costs, $6.8 million, $4.0 million, $1.2 million, and $0.1 million were reported in Cost of Sales, Selling and Marketing, General and Administrative, and Research and Development expense, respectively. These actions resulted in approximately an 18% reduction in the organic business workforce. · Income from operations decreased 60.2%, to $24.6 million, compared to $61.8 million for fiscal year 2008, primarily driven by lower volume, higher warranty expense and the previously mentioned severance charges. This was partially offset by reduced operating expenses in the organic Test business, resulting from a smaller workforce and lower discretionary spending, and a $6.7 million reduction in variable compensation expense. · Cash and cash equivalents at October 3, 2009 totaled $118.9 million, compared to $114.1 million at the end of fiscal year 2008. Cash flows from operations generated $43.8 million. During fiscal year 2009, the Company borrowed $16.0 million from its credit facility, paid an additional $25.1 million for the acquisition of SANS, invested $9.8 million in capital expenditures, and purchased 507,500 shares of common stock for $12.8 million. Detailed Financial Results Total Company Orders and Backlog The following is a comparison of fiscal year 2009 and fiscal year 2008 orders, separately identifying the impact of the SANS acquisition as well as the estimated impact of currency translation: Estimated Estimated Organic Business SANS Currency Change Acquisition Translation (expressed in millions) Orders $ $ ) $ $ ) $ Orders totaled $340.8 million, a decrease of $144.5 million, or 29.8%, compared to orders of $485.3 million for fiscal year 2008, reflecting lower order volume in both segments across all geographies as a result of reduced capital spending and overall severe economic conditions. Currency translation had an estimated $8.1 million unfavorable impact on fiscal year 2009 orders. These decreases were partially offset by $24.9 million from SANS. The following is a comparison of fiscal year 2009 and fiscal year 2008 orders by geography: Geography Variance % Variance (expressed in millions) Americas $ $ $ ) -38.5 % Europe ) -35.5 % Asia ) -12.0 % Total Orders $ $ $ ) -29.8 % 24 Table of Contents Backlog of undelivered orders at October 3, 2009 was $167.7 million, a decrease of approximately $67.0 million, or 28.5%, compared to backlog of $234.7 million at September 27, 2008. Backlog included $9.9 million from SANS. During fiscal year 2009, the Company experienced one significant cancellation in the Test segment of approximately $3.0 million. The Company believes backlog is not an absolute indicator of its future revenue because a portion of the orders constituting this backlog could be cancelled at the customer’s discretion. The Company seldom experiences order cancellations larger than $1.0 million. However, current economic conditions could have an adverse impact on order cancellations in the future. Results of Operations The following is a comparison of fiscal year 2009 and fiscal year 2008 statements of operations (in millions, except per share data): Variance % Variance Revenue $ $ $ ) -11.2 % Cost of sales ) -4.8 % Gross profit ) -20.3 % Gross margin % % -4.2 % Operating expenses: Selling and marketing ) -6.9 % General administrative % Research and development % Total operating expenses ) -1.2 % Income from operations ) -60.2 % Interest expense ) ) ) % Interest income ) -72.5 % Other income, net ) -75.0 % Income before income taxes and discontinued operations ) -63.5 % Provision for income taxes ) -64.7 % Income before discontinued operations ) -63.1 % Income from discontinued operations, net of tax - ) -100.0 % Net income $ $ $ ) -64.6 % Diluted earnings per share $ $ $ ) -63.2 % The following is a comparison of fiscal year 2009 and fiscal year 2008 results of operations, separately identifying the impact of the SANS acquisition as well as the estimated impact of currency translation: Estimated Estimated Organic Business SANS Currency Change Acquisition Translation (expressed in millions) Revenue $ $ ) $ $ ) $ Cost of sales ) ) Gross profit ) ) Gross margin % % % Operating expenses: Selling and marketing ) ) General administrative ) ) Research and development - ) Total operating expenses ) ) Income (loss) from operations $ $ ) $ ) $ ) $ 25 Table of Contents Revenue Revenue was $408.9 million, a decrease of $51.6 million, or 11.2%, compared to revenue of $460.5 million for fiscal year 2008. This decrease reflects lower worldwide volume in the organic Test business and Sensors segment, resulting from reduced industrial capital spending, and an estimated $9.9 million unfavorable impact of currency translation, partially offset by $23.6 million from SANS. Due to the strong backlog position at the beginning of fiscal 2009, the percentage rate decrease in organic revenue represents approximately one half of the rate decrease in organic orders. The following is a comparison of fiscal year 2009 and fiscal year 2008 revenue by geography: Geography Variance % Variance (expressed in millions) Americas $ $ $ ) -15.9 % Europe ) -15.3 % Asia ) -1.1 % Total Revenue $ $ $ ) -11.2 % Although selective product price changes were implemented during each of these fiscal years, the overall impact of pricing changes did not have a material effect on revenue. Gross profit Gross profit was $151.6 million, a decrease of $38.7 million, or 20.3%, compared to gross profit of $190.3 million for fiscal year 2008. Gross profit as a percentage of revenue was 37.1%, a decrease of 4.2 percentage points from 41.3% for fiscal year 2008. This decrease was driven by lower volume in the organic business, and includes a 1.6 percentage point reduction due to $6.8 million severance and benefit costs associated with workforce reduction actions, as well as a 1.2 percentage point reduction due to higher warranty expense in the organic Test business. This was partially offset by a $3.1 million reduction in variable compensation expense. Selling and Marketing Expense Selling and marketing expense was $71.6 million, a decrease of $5.3 million, or 6.9%, compared to $76.9 million for fiscal year 2008. This decrease was primarily due to lower compensation and benefits resulting from a reduction in employees, lower commissions and sales incentives, reduced discretionary spending, as well as a $1.4 million reduction in variable compensation expense in the organic business. These decreases were partially offset by a $4.2 million increase from SANS, as well as $4.0 million severance and benefit costs associated with workforce reduction actions. Selling and marketing expense as a percentage of revenue was 17.5%, compared to 16.7% for fiscal year 2008. General and Administrative Expense General and administrative expense was $39.1 million, an increase of $3.7 million, or 10.5%, compared to $35.4 million for fiscal year 2008. This increase was primarily driven by $7.8 million from SANS, $1.2 million severance and benefit costs associated with workforce reduction actions, and increased legal expense in the organic business. These increases were partially offset by lower compensation and benefits resulting from a reduction in employees, reduced discretionary spending, and a $2.2 million reduction in variable compensation expense. General and administrative expense as a percentage of revenue was 9.6%, compared to 7.7% for fiscal year 2008. 26 Table of Contents Research and Development Expense Research and development expense was $16.3 million, relatively flat compared to $16.2 million for fiscal year 2008, as increased spending in the organic Test business on new product initiatives was partially offset by reduced spending in the Sensors segment. In addition, the Company continued to allocate certain of its resources towards capitalized software development activities during fiscal year 2009. Total software development costs capitalized during fiscal years 2009 and 2008 were $3.9 million and $4.2 million, respectively. Research and development expense as a percentage of revenue was 4.0%, compared to 3.5% for fiscal year 2008. Income from Operations Income from operations was $24.6 million, a decrease of $37.2 million, or 60.2%, compared to income from operations of $61.8 million for fiscal year 2008. This decrease was primarily driven by lower gross profit in the organic business, severance and benefit costs associated with workforce reduction actions, as well as a $3.0 million operating loss from SANS, partially offset by reduced operating expenses in the organic business and reduced variable compensation expense. Operating income as a percentage of revenue was 6.0%, compared to 13.4% for fiscal year 2008. A historical level of inflation ranging from -1% to 4% impacted the Company’s operating costs. The Company uses a number of strategies to mitigate the effects of cost inflation, including cost productivity initiatives such as global procurement strategies, as well as increasing prices. However, if the Company’s operating costs were to become subject to significant inflationary pressures, it may not be able to fully offset such higher costs despite these strategies. Interest Expense Interest expense was $2.0 million, an increase of $0.9 million compared to $1.1 for fiscal year 2008, as the interest expense incurred on the higher level of short-term borrowings was partially offset by a reduction in fixed-rate long-term debt. Interest income Interest income was $1.1 million, a decrease of $2.9 million compared to $4.0 million for fiscal year 2008, due to lower interest rates, primarily in Europe. Other Income, net Other income, net was $0.2 million, a decrease of $0.6 million compared to $0.8 million of net other income in fiscal year 2008. This decrease was primarily due to net losses on foreign currency transactions compared to net gains on foreign currency transactions in fiscal year 2008. Provision for Income Taxes Provision for income taxes totaled $6.5 million, a decrease of $11.9 million, or 64.7%, compared to $18.4 million for the fiscal year 2008. This decrease was primarily due to decreased income before income taxes. The effective tax rate for both fiscal years 2009 and 2008 is impacted by the Company’s geographic mix of income, with foreign income now generally taxed at lower rates than domestic income. In addition, the effective tax rate is favorably impacted by the Company's R&D credits and qualified domestic production activities. The effective tax rate is unfavorably impacted by certain non-deductible business expenses. The effective tax rate from continuing operations was 27.2%, a decrease of 0.8 percentage points compared to a tax rate of 28.0% for fiscal year 2008. The effective tax rate for fiscal year 2009 was favorably impacted by lower income before income taxes and a $1.0 million tax benefit from the retroactive extension of U.S. R&D credits in fiscal year 2009, while the effective tax rate for fiscal year 2008 was favorably impacted by a $3.7 million tax benefit from the repatriation of earnings from Japanese affiliates and the successful closure of foreign tax audits. Income before Discontinued Operations Income before discontinued operations was $17.4 million, or $1.03 per diluted share, a decrease of $29.7 million, or 63.1%, compared to $47.1 million, or $2.68 per diluted share, for fiscal year 2008. The decrease was primarily driven by lower income from operations, which included pretax severance and benefits costs of $12.1 million, or $0.48 per share. 27 Table of Contents Discontinued Operations On June 27, 2008, the Company sold substantially all of the net assets of its Nano Instruments product line, which was based in Oak Ridge, Tennessee. As a result of this sale, the Company recorded a gain of $2.4 million, net of tax of $3.6 million, in fiscal year 2008. The Nano Instruments product line was historically included in the Company’s Test segment for financial reporting. The results of operations of the Nano Instruments product line, including the gain on the sale, have been excluded from the results of operations of the Test segment and are reported as discontinued operations. Net Income Net income was $17.4 million, or $1.03 per diluted share, for fiscal year 2009, a decrease of 64.6% compared to $49.2 million, or $2.80 per diluted share, for fiscal year 2008. Income from discontinued operations in fiscal year 2008 was $2.1 million or $0.12 per diluted share. Segment Results Test Segment Orders and Backlog The following is a comparison of fiscal year 2009 and fiscal year 2008 orders for the Test segment, separately identifying the impact of the SANS acquisition as well as the estimated impact of currency translation: Estimated Estimated Organic Business SANS Currency Change Acquisition Translation (expressed in millions) Orders $ $ ) $ $ ) $ Orders totaled $275.0 million, a decrease of $114.8 million, or 29.5%, compared to orders of $389.8 million for fiscal year 2008, reflecting lower volume in the organic business across all geographies due to sharply lower worldwide capital spending in the segment’s markets, and an estimated $6.0 million unfavorable impact of currency translation. This was partially offset by $24.9 million from SANS. Fiscal 2009 orders included one large order totaling approximately $7 million. Fiscal year 2008 orders included six large orders totaling approximately $52 million. The Company considers an individual order valued at an amount equal to or greater than $5.0 million a large order. The Test segment accounted for 80.7% of total Company orders, compared to 80.3% for the fiscal 2008. The following is a comparison of fiscal year 2009 and fiscal year 2008 orders for the Test segment by geography: Geography Variance % Variance (expressed in millions) Americas $ $ $ ) -41.7 % Europe ) -34.6 % Asia ) -8.9 % Total Orders $ $ $ ) -29.5 % Backlog of undelivered orders at October 3, 2009 was $156.4 million, a decrease of 29.8% from backlog of $222.8 million at September 27, 2008. Backlog included $9.9 million from SANS. 28 Table of Contents Results of Operations The following is a comparison of fiscal year 2009 and fiscal year 2008 results of operations for the Test segment, separately identifying the impact of the SANS acquisition as well as the impact of currency translation: Estimated Estimated Organic Business SANS Currency Change Acquisition Translation (expressed in millions) Revenue $ $ ) $ $ ) $ Cost of sales ) ) Gross profit ) ) Gross margin % % % Operating expenses: Selling and marketing ) ) General administrative ) ) Research and development - - Total operating expenses ) ) Income (loss) from operations $ $ ) $ ) $ ) $ Revenue Revenue was $342.6 million, a decrease of $21.5 million, or 5.9%, compared to revenue of $364.1 million for fiscal year 2008, as the $23.6 million from SANS was substantially offset by lower volume in the organic business across all geographies, as well as an estimated $7.6 million unfavorable impact of currency translation. Due to the strong backlog position at the beginning of fiscal 2009, the percentage rate decrease in revenue in the organic business represents approximately one half of the percentage rate decrease in orders. The following is a comparison of fiscal year 2009 and fiscal year 2008 revenue for the Test segment by geography: Geography Variance % Variance (expressed in millions) Americas $ $ $ ) -13.9 % Europe ) -7.5 % Asia % Total Revenue $ $ $ ) -5.9 % Gross Profit Gross profit was $115.2 million, a decrease of $20.5 million, or 15.1%, compared to gross profit of $135.7 million for fiscal year 2008. Gross profit as a percentage of revenue was 33.6%, a decrease of 3.7 percentage points from 37.3% for fiscal year 2008. This decrease was primarily due to the revenue volume decline, and includes a 1.9 percentage point reduction due to $6.5 million severance and benefit costs associated with workforce reduction actions, as well as a 1.5 percentage point reduction due to higher warranty expense in the organic Test business driven by a higher rate of claims. This was partially offset by a $3.0 million reduction in variable compensation expense. Selling and Marketing Expense Selling and marketing expense was $56.1 million, a decrease of $3.1 million, or 5.2%, compared to $59.2 million for fiscal year 2008. This decrease was primarily due to lower compensation and benefits, resulting from a reduction in workforce, lower commissions and sales incentives, reduced discretionary spending and a $0.9 million reduction in variable compensation expense in the organic business. These decreases were partially offset by $4.2 million increase from SANS, as well as $3.2 million severance and benefit costs associated with workforce reduction actions. Selling and marketing expense as a percentage of revenue was 16.4%, compared to 16.3% for fiscal year 2008. 29 Table of Contents General and Administrative Expense General and administrative expense was $29.6 million, an increase of $5.3 million, or 21.8%, compared to $24.3 million for fiscal year 2008. This increase was primarily driven by $7.8 million from SANS, $1.2 million severance and benefit costs associated with workforce reduction actions, and increased legal fees in the organic business. These increases were partially offset by lower compensation and benefits resulting from a reduction in workforce, reduced discretionary spending, and a $1.6 million reduction in variable compensation expense. General and administrative expense as a percentage of revenue was 8.6%, compared to 6.7% for fiscal year 2008. Research and Development Expense Research and development expense was $12.0 million, an increase of $0.9 million, or 8.1%, compared to $11.1 million for fiscal year 2008, driven by a planned increase in spending on new product initiatives. In addition, the Company continued to allocate certain of its resources towards capitalized software development activities during fiscal year 2009. Total software development costs capitalized during fiscal years 2009 and 2008 were $3.9 million and $4.2 million, respectively. Research and development expense as a percentage of revenue was 3.5%, compared to 3.0% for fiscal year 2008. Income from Operations Income from operations was $17.5 million, a decrease of $23.6 million, or 57.4%, compared to income from operations of $41.1 million for fiscal year 2008. This decrease was primarily due to lower gross profit in the organic business, severance and benefit costs associated with workforce reduction actions, as well as a $3.0 million operating loss from SANS, partially offset by reduced operating expenses in the organic business and reduced variable compensation expense. Operating income as a percentage of revenue was 5.1%, compared to 11.3% for fiscal year 2008. SANS Acquisition Orders and revenue were $24.9 million and $23.6 million, respectively. Gross profit as a percentage of revenue was 38.2%. Gross profit includes a $1.9 million reduction associated with the sale of inventory that was written up to fair value as part of the acquisition, which negatively impacted the gross margin rate by 7.8 percentage points. Loss from operations was $3.0 million, driven by reduced gross profit and increased operating expenses associated with integration activities. Sensors Segment Orders and Backlog The following is a comparison of fiscal 2009 and fiscal 2008 orders for the Sensors segment, separately identifying the estimated impact of currency translation: Estimated Business Currency Change Translation (expressed in millions) Orders $ $ ) $ ) $ Orders totaled $65.8 million, a decrease of $29.7 million, or 31.1%, compared to orders of $95.5 million for fiscal year 2008, primarily due to lower volume across all geographies resulting from sharply lower demand in worldwide industrial capital spending and a reduction in customer inventory levels. Sensors segment accounted for 19.3% of total Company orders, compared to 19.7% for fiscal year 2008. 30 Table of Contents The following is a comparison of fiscal year 2009 and fiscal year 2008 orders for the Sensors segment by geography: Geography Variance % Variance (expressed in millions) Americas $ $ $ ) -19.9 % Europe ) -37.6 % Asia ) -29.5 % Total Orders $ $ $ ) -31.1 % Backlog of undelivered orders at October 3, 2009 was $11.3 million, a decrease of 5.0% from backlog of $11.9 million at September 27, 2008. Results of Operations The following is a comparison of fiscal year 2009 and fiscal year 2008 results of operations for the Sensors segment, separately identifying the estimated impact of currency translation: Estimated Business Currency Change Translation (expressed in millions) Revenue $ $ ) $ ) $ Cost of sales ) ) Gross profit ) ) Gross margin % % Operating expenses: Selling and marketing ) ) General administrative ) ) Research and development ) ) Total operating expenses ) ) Income (loss) from operations $ $ ) $ ) $ Revenue Revenue was $66.3 million, a decrease of $30.1 million, or 31.2%, compared to revenue of $96.4 million for the fiscal year 2008. This decrease was primarily driven by reduced worldwide order volume. The following is a comparison of fiscal year 2009 and fiscal year 2008 revenue for the Sensors segment by geography: Geography Variance % Variance (expressed in millions) Americas $ $ $ ) -26.6 % Europe ) -32.4 % Asia ) -34.1 % Total Revenue $ $ $ ) -31.2 % Gross Profit Gross profit was $36.4 million, a decrease of $18.2 million, or 33.3%, compared to gross profit of $54.6 million for fiscal year 2008. Gross profit as a percentage of revenue was 54.9%, a decrease of 1.7 percentage points from 56.6% for fiscal year 2008. This decrease was primarily due to reduced volume, and $0.3 million severance and benefit costs associated with workforce reduction actions, partially offset by $0.2 million reduced variable compensation expense. 31 Table of Contents Selling and Marketing Expense Selling and marketing expense was $15.5 million, a decrease of $2.2 million, or 12.4%, compared to $17.7 million for fiscal year 2008. The decrease is primarily due to reduced discretionary spending, lower commission expense, and $0.4 million reduced variable compensation expense, partially offset by $0.8 million severance and benefit costs associated with workforce reduction actions. Selling and marketing expense as a percentage of revenue was 23.4%, compared to 18.4% for fiscal year 2008. General and Administrative Expense General and administrative expense was $9.5 million, a decrease of $1.6 million, or 14.4%, compared to $11.1 million for fiscal year 2008, primarily due to reduced compensation and benefits expense, including a $0.6 million reduction in variable compensation, as well as reduced discretionary spending. General and administrative expense as a percentage of revenue was 14.3%, compared to 11.5% for fiscal year 2008. Research and Development Expense Research and development expense was $4.3 million, a decrease of $0.8 million, or 15.7%, compared to $5.1 million for fiscal year 2008. The decrease was due to planned reduction in spending. Research and development expense as a percentage of revenue was 6.5%, compared to 5.3% for fiscal year 2008. Income from operations Income from operations was $7.1 million, a decrease of $13.6 million, or 65.7%, compared to income from operations of $20.7 million for fiscal year 2008, primarily due to lower gross profit, partially offset by reduced operating expenses. Operating income as a percentage of revenue was 10.7%, compared to 21.5% for fiscal year 2008. Cash Flow Comparison - Fiscal Years 2010, 2009 and 2008 Total cash and cash equivalents decreased $42.3 million during fiscal year 2010, primarily due to purchases of company stock, dividend payments, investment in property and equipment and deferred payments for the SANS acquisition, partially offset by earnings. Total cash and cash equivalents increased $4.8 million during fiscal year 2009, primarily due to earnings and decreased working capital requirements, partially offset by employee incentive and related benefit payments, purchases of company stock, dividend payments, investment in property and equipment, and payments for the acquisition of SANS. Total cash and cash equivalents increased $9.8 million during fiscal year 2008, primarily due to earnings, proceeds received from borrowings on the credit facility, net proceeds from the conversion of short-term investments to cash and cash equivalents, net proceeds from the sale of the Nano Instruments product line, and proceeds from the exercise of stock options. These factors were partially offset by purchases of the Company’s common stock, an initial investment towards the purchase of SANS, funding contributions to a defined benefit pension plan, increased working capital requirements, and dividend payments. Cash flow from operating activities provided cash of $33.2 million during fiscal year 2010, compared to cash provided of $43.8 million and $30.2 million in fiscal year 2009 and 2008, respectively. Fiscal year 2010 cash flow from operating activities was primarily driven by earnings. Fiscal year 2009 cash flow from operating activities was primarily due to earnings and $52.1 million decreased accounts and unbilled receivables driven by lower revenue volume. This cash provided was partially offset by $14.6 million decreased accounts payable primarily resulting from overall reduced spending levels, $20.7 million decrease in advance payables received from customers driven by decreased orders and negotiated payment terms, and $8.6 million incentive and benefit payments. Fiscal year 2008 cash flow from operating activities was primarily due to earnings, partially offset by $13.2 million contributions to a defined benefit pension plan, $11.1 million increased working capital requirements, and $4.6 million net cash usage for the discontinued Nano Instruments product line. 32 Table of Contents Cash flow from investing activities required the use of cash totaling $17.5 million during fiscal year 2010, compared to the use of cash totaling $33.6 million during fiscal year 2009, and $3.6 million provided during fiscal year 2008. The cash usage for fiscal year 2010 was due to a $11.2 million investment in property and equipment, and $6.3 million of deferred payments for the SANS acquisition. During fiscal year 2009, the Company paid $25.1 million associated with the acquisition of SANS and invested $9.8 million in property and equipment. This was partially offset by $1.3 million of proceeds received from the sale of the Nano instruments product line in fiscal year 2008. During fiscal year 2008, the Company received net proceeds of $17.1 million and $10.3 million for the maturity of short term investments and the sale of the Nano Instruments product line, respectively, and invested $13.7 million and $9.8 million in SANS and property and equipment, respectively. Cash flow from financing activities required a use of cash of $49.2 million during fiscal year 2010, compared to $7.8 million and $26.5 million used in fiscal year 2009 and 2008, respectively. The cash usage for fiscal year 2010 primarily resulted from purchases of the Company’s common stock of$38.2 million and payment of cash dividends of $12.1 million, partially offset by $1.0 million received from stock option exercises and stock purchases under the Company’s employee stock purchase plan. During fiscal year 2009, the Company’s cash usage primarily resulted from purchases of the Company’s common stock of $12.8 million, payment of cash dividends of $10.1 million, and repayment of interest-bearing debt of $2.3 million, partially offset by $16.0 million borrowings on the Company’s credit facility, and $1.6 million received from stock option exercises and stock purchases under the Company’s employee stock purchase plan. During fiscal year 2008, the Company’s cash usage primarily resulted from purchases of the Company’s common stock of $42.0 million, including purchases of stock related to stock option exercises of $3.2 million, payment of cash dividends of $10.5 million, and net repayment of interest-bearing debt of $6.7 million, partially offset by $24.0 million borrowings on the Company’s credit facility, and $7.9 million received from stock option exercises and stock purchases under the Company’s employee stock purchase plan. During fiscal years 2010, 2009 and 2008, the Company purchased approximately 1.4 million, 0.5 million, and 1.0 million shares of its common stock for $38.2 million, $12.8 million, and $38.8 million, respectively. During fiscal year 2010 and 2008, the Company purchased 0.9 million and 0.7 million shares, respectively, of its common stock under accelerated share purchase programs. Liquidity and Capital Resources The Company had cash and cash equivalents of $76.6 million at October 2, 2010. Of this amount, approximately $23.2 million was located in North America, $33.8 million in Europe, and $19.6 million in Asia. The North American balance was primarily invested in money market funds and bank deposits. In Europe, the balances were primarily invested in Euro money market funds and bank deposits. In Asia, the balances were primarily invested in bank deposits. In accordance with its investment policy, the Company places cash equivalent investments with issuers who have high-quality investment credit ratings. In addition, the Company limits the amount of investment exposure it has with any particular issuer. The Company’s investment objectives are to preserve principal, maintain liquidity, and achieve the best available return consistent with its primary objectives of safety and liquidity. At October 2, 2010, the Company held no short-term investments. At October 2, 2010, the Company’s capital structure was comprised of $40.2 million in short-term debt and $166.1 million in Shareholders’ Investment. Total interest-bearing debt at October 2, 2010 and October 3, 2009 was $40.0 million. The borrowings on the credit facility include, at the Company’s discretion, optional month-to-month term renewals and loan repricing until December 2012. Under the terms of the credit facility, the Company has agreed to certain financial covenants, including, among other covenants, the ratio of consolidated total indebtedness to consolidated earnings before interest, taxes, depreciation, and amortization (“EBITDA”), as well as the ratio of consolidated EBITDA to consolidated interest expense. These covenants may restrict the Company’s ability to pay dividends and purchase outstanding shares of common stock. At October 2, 2010, the Company was in compliance with these financial covenants. 33 Table of Contents Shareholders' Investment decreased by $37.9 million during fiscal year 2010, primarily due to $38.2 million in purchases of the Company’s common stock, $10.1 million of foreign currency translation losses, and $9.7 million in dividends declared, partially offset by operating results of $18.6 million and $1.0 million received from stock option exercises and stock purchases under the Company’s employee stock purchase plan. The Company believes that its liquidity, represented by funds available from cash, cash equivalents, the credit facility, and anticipated cash from operations are adequate to fund ongoing operations, internal growth opportunities, capital expenditures, Company dividends and share purchases, as well as to fund strategic acquisitions. At October 2, 2010, the Company’s contractual obligations were as follows: Payments Due by Period (expressed in thousands) Contractual Obligations(1) Total Less than 1 year 1 - 3 years 3 - 5 years More than 5 years Operating Lease Obligations $ Other Long-Term Obligations(2) Total $ Long-term income tax liabilities for uncertain tax positions have been excluded from the contractual obligations table as the Company is not able to make a reasonably reliable estimate of the amount and period of related future payments. At October 2, 2010, the Company’s long-term liability for uncertain tax positions was $4.2 million. Other long-term obligations include liabilities under pension and other retirement plans. At October 2, 2010 the Company had letters of credit and guarantees outstanding totaling $41.1 million and $1.4 million, respectively, primarily to bond advance payments and performance related to customer contracts in the Test segment. The Company’s operating leases are primarily for office space and automobiles. Off-Balance Sheet Arrangements At the end of fiscal year 2010, the Company did not have any off-balance sheet arrangements, as such term is defined in rules promulgated by the SEC, that have or are reasonably likely to have a current or future effect on the Company’s financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that are material to investors. Critical Accounting Policies The Consolidated Financial Statements are prepared in accordance with U.S. generally accepted accounting principles (“GAAP”), which require the Company to make estimates and assumptions in certain circumstances that affect amounts reported. In preparing these financial statements, management has made its best estimates and judgments of certain amounts, giving due consideration to materiality. The Company believes that of its significant accounting policies, the following are particularly important to the portrayal of the Company's results of operations and financial position, may require the application of a higher level of judgment by the Company's management, and as a result, are subject to an inherent degree of uncertainty. For further information see “Summary of Significant Accounting Policies” under Note 1 to the Consolidated Financial Statements, included in Item 8 of this Annual Report on Form 10-K. Revenue Recognition:The Company is required to comply with a variety of technical accounting requirements in order to achieve consistent and accurate revenue recognition. The most significant area of judgment and estimation is percentage of completion contract accounting. The Company develops cost estimates that include materials, component parts, labor and overhead costs. Detailed costs plans are developed for all aspects of the contracts during the bidding phase of the contract. Cost estimates are largely based on actual historical performance of similar projects combined with current knowledge of the projects in progress. Significant factors that impact the cost estimates include technical risk, inflationary cost of materials and labor, changes in scope and schedule, and internal and subcontractor performance. Actual costs incurred during the project phase are monitored and compared to the estimates on a monthly basis. Cost estimates are revised based on changes in circumstances. Anticipated losses on long-term contracts are recognized when such losses become evident. 34 Table of Contents Inventories: The Company maintains a material amount of inventory to support its engineering and manufacturing operations. The Company establishes valuation reserves for excess, slow moving, and obsolete inventory based on inventory levels, expected product life, and forecasted sales demand. It is possible that an increase in the Company’s inventory reserves may be required in the future if there is a significant decline in demand for the Company’s products and the Company does not adjust its manufacturing production accordingly. Impairment of Long-Lived Assets. The Company reviews the carrying value of long-lived assets or asset groups, such as property and equipment and intangibles subject to amortization, when events or changes in circumstances such as market value, asset utilization, physical change, legal factors, or other matters indicate that the carrying value may not be recoverable. When this review indicates the carrying value of an asset or asset group exceeds the sum of the undiscounted cash flows expected to result from the use and eventual disposition of the asset or asset group, the Company recognizes an asset impairment charge against operations. The amount of the impairment loss recorded is the amount by which the carrying value of the impaired asset or asset group exceeds its fair value. Goodwill: The Company tests goodwill at least annually for impairment. Goodwill is also tested for impairment as changes in circumstances occur indicating that the carrying value may not be recoverable. Goodwill impairment testing first requires a comparison of the fair value of each reporting unit to the carrying value. If the carrying value of the reporting unit exceeds fair value, goodwill is considered impaired. The Company has three discrete reporting units, two of which are assigned goodwill. At October 2, 2010, one reporting unit was assigned $13.8 million of goodwill while another was assigned $1.6 million. The fair value of a reporting unit is estimated using a discounted cash flow model that requires input of certain estimates and assumptions requiring management judgment, including projections of economic conditions and customer demand, revenue and margins, changes in competition, operating costs, and new product introductions. At October 2, 2010, the estimated fair value of the reporting unit assigned $1.6 million of goodwill is substantially in excess of its carrying value, while the estimated fair value of the reporting unit assigned $13.8 million of goodwill exceeds its carrying value by approximately 8 percent. While the Company believes the estimates and assumptions used in determining the fair value of its reporting units are reasonable, significant changes in estimates of future cash flows, such as those caused by unforeseen events or changes in market conditions could materially impact the fair value of a reporting unit which could result in the recognition of a goodwill impairment charge. Software Development Costs: The Company incurs costs associated with the development of software to be sold, leased, or otherwise marketed. Software development costs are expensed as incurred until technological feasibility has been established, at which time future costs incurred are capitalized until the product is available for general release to the public. A certain amount of judgment and estimation is required to assess when technological feasibility is established, as well as the ongoing assessment of the recoverability of capitalized costs. In evaluating the recoverability of capitalized software costs, the Company compares expected product performance, utilizing forecasted revenue amounts, to the total costs incurred to date and estimates of additional costs to be incurred. If revised forecasted product revenue is less than, and/or revised forecasted costs are greater than, the previously forecasted amounts, the net realizable value may be lower than previously estimated, which could result in the recognition of an impairment charge in the period in which such a determination is made. Warranty Obligations: The Company is subject to warranty obligations on sales of its products. A certain amount of judgment is required in determining appropriate reserve levels for anticipated warranty claims. While these reserve levels are based on historical warranty experience, they may not reflect the actual claims that will occur over the upcoming warranty period, and additional warranty reserves may be required. 35 Table of Contents Income Taxes: The Company records a tax provision for the anticipated tax consequences of the reported results of operations. Deferred tax assets and liabilities are measured using the currently enacted tax rates that apply to taxable income in effect for the years in which those deferred tax assets and liabilities are expected to be realized or settled. The Company records a valuation allowance to reduce deferred tax assets to the amount that is believed more likely than not to be realized. The Company believes it is more likely than not that forecasted income, including income that may be generated as a result of certain tax planning strategies, together with the tax effects of the deferred tax liabilities, will be sufficient to fully recover the remaining net realizable value of its deferred tax assets. In the event that all or part of the net deferred tax assets are determined not to be realizable in the future, an adjustment to the valuation allowance would be charged to earnings in the period such determination is made. In addition, the calculation of tax liabilities involves significant judgment in estimating the impact of uncertainties in the application of complex tax laws. Resolution of these uncertainties in a manner inconsistent with management's expectations could have a material impact on the Company's financial condition and operating results. Recent Accounting Pronouncements In October 2009, the FASB issued ASU 2009-14, Software (Topic 985) – “Certain Revenue Arrangements that Include Software Elements.” ASU 2009-14 changes the accounting model for revenue arrangements that include both tangible products and software elements. Specifically, tangible products containing software components and non-software components that function together to deliver the tangible product's essential functionality are excluded from the software revenue guidance in Accounting Standards Codification (“ASC”) Subtopic 985-605, “Software-Revenue Recognition.” In addition, ASU 2009-14 requires that hardware components of a tangible product containing software components be excluded from the software revenue guidance. The provisions of ASU 2009-14 are effective prospectively for revenue arrangements entered into or materially modified in fiscal years beginning on or after June 15, 2010 which, for the Company, will be fiscal year 2011. The Company is currently evaluating the impact of this new guidance, but does not expect the adoption of ASU 2009-14 to have a material impact on its consolidated financial statements. In October 2009, the FASB issued ASU 2009-13, “Revenue Recognition (Topic 605) - Multiple-Deliverable Revenue Arrangements.” ASU 2009-13 amends the criteria established in ASC 605-25, “Revenue Recognition – Multiple Element Arrangements,” for separating consideration in multiple-deliverable arrangements. This guidance establishes a selling price hierarchy for determining the selling price of a deliverable. Specifically, the selling price used for each deliverable is based on: (a) vendor-specific objective evidence if available; (b) third-party evidence if vendor-specific objective evidence is not available; or (c) estimated selling price if neither vendor-specific objective evidence nor third-party evidence is available. In addition, ASU 2009-13 eliminates the residual method of allocation and requires that arrangement consideration be allocated at the inception of the arrangement to all deliverables using the relative selling price method. Also, ASU 2009-13 significantly expands required disclosures related to a vendor's multiple-deliverable revenue arrangements. The provisions of ASU 2009-13 are effective prospectively for revenue arrangements entered into or materially modified in fiscal years beginning on or after June 15, 2010 which, for the Company, will be fiscal year 2011. Early adoption is permitted. The Company is currently evaluating the impact of this new guidance, but does not expect the adoption of ASU 2009-13 to have a material impact on its consolidated financial statements. Quarterly Financial Information Revenue and operating results reported on a quarterly basis do not necessarily reflect trends in demand for the Company's products or its operating efficiency. Revenue and operating results in any quarter may be significantly affected by customer shipments, installation timing, or the timing of the completion of one or more contracts where revenue is recognized upon shipment or customer acceptance rather than on the percentage-of-completion method of revenue recognition. The Company's use of the percentage-of-completion revenue recognition method for large, long-term projects generally has the effect of smoothing significant fluctuations from quarter to quarter. See Note 1 to the Consolidated Financial Statements included in Item 8 of this Annual Report on Form 10-K for additional information on the Company's revenue recognition policy. Quarterly earnings also vary as a result of the use of estimates including, but not limited to, the rates used in recording federal, state, and foreign income tax expense. See Notes 1 and 8 to the Consolidated Financial Statements included in Item 8 of this Annual Report on Form 10-K for additional information on the Company's use of estimates and income tax related matters, respectively. 36 Table of Contents Selected quarterly financial information for the fiscal years ended October 2, 2010 and October 3, 2009 was as follows: First Second Third Fourth Total Quarter Quarter Quarter Quarter Year (expressed in thousands, except per share data) Revenue $ Gross profit Income (loss) before income taxes ) Net income $ $ $ 5 $ $ Earnings per share: Basic $ Diluted $ Revenue $ Gross profit Income (loss) before income taxes ) Net income (loss) $ ) $ Earnings (loss) per share: Basic $ ) $ Diluted $ ) $ Item 7A. Quantitative and Qualitative Disclosures about Market Risk Foreign Currency Exchange Risk Approximately 65-70% of the Company’s revenue has historically been derived from shipments to customers outside of the United States and about 57% of this revenue (approximately 38% of the Company's total revenue) is denominated in currencies other than the U.S. dollar. The Company’s international subsidiaries have functional currencies other than the Company’s U.S. dollar reporting currency and, occasionally, transact business in currencies other than their functional currencies. These non-functional currency transactions expose the Company to market risk on assets, liabilities and cash flows recognized on these transactions. The strengthening of the U.S. dollar relative to foreign currencies decreases the value of foreign currency-denominated revenue and earnings when translated into U.S. dollars. Conversely, a weakening of the U.S. dollar increases the value of foreign currency-denominated revenue and earnings. The following table illustrates financial results utilizing currency exchange rates from the prior year to estimate the impact of currency on the following financial items: Foreign Currency Exchange Rates (expressed in thousands) Increase (decrease) from currency translation on: Orders $ $ ) $ Revenue ) Net Income $ $ ) $ The estimated net effect of currency translation on orders, revenue, and net income was favorable in fiscal year 2010 in comparison to fiscal year 2009, primarily driven by the favorable translation impact associated with the weakening in the value of the U.S. dollar against the Japanese Yen throughout fiscal year 2010, as well as against the Euro during the first half of fiscal year 2010. This was partially offset by an unfavorable translation impact associated with the strengthening in the value of the U.S. dollar against the Euro during the second half of fiscal year 2010. 37 Table of Contents A hypothetical 10% appreciation or depreciation in foreign currencies against the U.S. dollar, assuming all other variables are held constant, would result in an increase or decrease in fiscal year 2010 revenue of approximately $16.4 million. The Company has operational procedures to mitigate these non-functional currency exposures. The Company also utilizes foreign currency exchange contracts to exchange currencies at set exchange rates on future dates to offset expected gains or losses on specifically identified exposures. See Note 1 to the Consolidated Financial Statements included in Item 8 of this Annual Report on Form 10-K. Gains and losses on foreign currency transactions, which are included in Revenue, net in the accompanying Consolidated Statements of Income, were a net loss of $0.1 million in fiscal year 2010, a net loss of $1.6 million in fiscal year 2009, and a net gain of $0.6 million in fiscal year 2008. Mark-to-market gains and losses on derivatives designated as cash flow hedges in the Company’s currency hedging program, as well as on the translation of non-current assets and liabilities, are recorded within Accumulated Other Comprehensive Income in the Consolidated Balance Sheet. The Company recognizes gains and losses on fair value and cash flow hedges at the time a gain or loss is recognized on the hedged exposure in the Consolidated Statement of Income, or at the time the cash flow hedge is determined to be ineffective. The associated mark-to-market gains and losses are reclassified from Accumulated Other Comprehensive Income to the same line item in the Consolidated Statements of Income that the underlying hedged transaction is reported. Interest Rates The Company is also directly exposed to changes in market interest rates on cash, cash equivalents, short-term investments, and debt and is indirectly exposed to the impact of market interest rates on overall business activity. On floating-rate investments, increases and decreases in market interest rates will increase or decrease future interest income, respectively. On floating-rate debt, increases or decreases in market interest rates will increase or decrease future interest expense, respectively. On fixed-rate investments, increases or decreases in market interest rates do not impact future interest income but may decrease or increase the fair market value of the investments, respectively. At October 2, 2010, the Company had cash and cash equivalents of $76.6 million. Most of this balance was invested in interest-bearing bank deposits or money market funds, with interest rates re-set every 1-89 days. A hypothetical increase or decrease of 1% in market interest rates, assuming all other variables were held constant, would increase or decrease interest income by approximately $1.1 million on an annualized basis. The Company’s short-term borrowings outstanding at the end of fiscal year 2010 consisted of $40.0 million utilization of the revolving credit facility and $0.2 million in non-interest bearing notes payable to vendors. This utilization of the credit facility involves interest payments calculated at a floating rate. In order to mitigate the Company’s exposure to interest rate increases, the Company has entered into floating to fixed interest rate swap agreements. The notes payable to vendors are non-interest bearing and, therefore, are not impacted by the effect of increases or decreases in market interest rates. A discount rate of 4.7% and an expected rate increase in future compensation levels of 2.7% was used in the calculation of the pension liability related to the non-contributory, defined benefit pension plan of one of the Company’s international subsidiaries. In addition, a 5.2% expected rate of return was used in the calculation of the plan assets associated with this defined benefit pension plan. 38 Table of Contents Item 8. Financial Statements and Supplementary Data The Company's audited financial statements and notes thereto described in Item 15 of this Annual Report on Form 10-K, and appearing on pages F-1 through F-33 of this report, are incorporated by reference herein. See also "Quarterly Financial Data" in Management’s Discussion and Analysis under Item 7 of this Annual Report on Form 10-K, which is incorporated herein by reference. Item 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure None. Item 9A. Controls and Procedures The Company’s management, including the Chief Executive Officer and Chief Financial Officer, have conducted an evaluation of the effectiveness of the design and operation of the Company’s disclosure controls and procedures (as defined under Rules 13a-15(e) and 15d-15(e) promulgated under the Securities Exchange Act of 1934 (the “1934 Act”)) as of October 2, 2010. Based on that evaluation, the Company’s Chief Executive Officer and Chief Financial Officer concluded that the Company’s disclosure controls and procedures are effective in ensuring that information required to be disclosed by the Company in the reports it files or submits under the 1934 Act is recorded, processed, summarized, and reported within the time periods specified in the SEC’s rules and forms, and that such information required to be disclosed by the Company in the reports that it files or submits under the 1934 Act is accumulated and communicated to the Company’s management, including its Chief Executive Officer and Chief Financial Officer, as appropriate to allow timely decisions regarding required disclosure. There have been no changes in internal control over financial reporting during the fiscal quarter ended October 2, 2010 that have materially affected, or are reasonably likely to materially affect, the Company’s internal control over financial reporting. Management’s Report on Internal Control Over Financial Reporting The Company’s management is responsible for establishing and maintaining adequate internal control over financial reporting, as such term is defined in Rule 13a-15(f) under the Exchange Act. The Company’s internal control over financial reporting is designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements. Under the supervision and with the participation of management, including its Chief Executive Officer and Chief Financial Officer, the Company conducted an evaluation of the effectiveness of internal controls over financial reporting as of October 2, 2010. In making this assessment, management used the criteria set forth by the Committee of Sponsoring Organizations of the Treadway Commission in Internal Control – Integrated Framework. Based on management’s assessment using this framework, management concluded that the Company’s internal control over financial reporting is effective as of October 2, 2010. KPMG LLP, an independent registered public accounting firm, has audited the consolidated financial statements included in this Annual Report on Form 10-K and, as part of this audit, has issued its report, included in Item 8, on the effectiveness of the Company’s internal control over financial reporting. Item 9B. Other Information None. PART III Item 10. Directors and Executive Officers of Registrant The required information with respect to the directors of the Company, the Company’s Code of Business Conduct, compliance with Section 16(a) of the Securities Exchange Act of 1934, and the Company’s Audit Committee, including the Audit Committee financial experts, is incorporated herein by reference to the information set forth under the headings "Election of Directors" and ”Other Information” in the Company’s Proxy Statement for the Annual Meeting of Shareholders scheduled to be held on February 9, 2011. Information regarding the Company’s executive officers is contained under Item 1 of Part I of this Annual Report on Form 10-K. 39 Table of Contents Item 11. Executive Compensation The information required by this Item is incorporated herein by reference to the information set forth under headings "Executive Compensation" and “Election of Directors – Independent Directors Compensation” in the Company's Proxy Statement for the Annual Meeting of Shareholders scheduled to be held on February 9, 2011. Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters Equity Compensation Plan Information: The following table sets forth the aggregate information regarding grants under all equity compensation plans as of October 2, 2010: Plan Category Number of Securities to be Issued Upon Exercise of Outstanding Options, Warrants and Rights (in thousands) (a) Weighted- Average Exercise Price of Outstanding Warrants and Rights (b) Number of Securities Remaining Available for Future Issuance Under Equity Compensation Plans (Excluding Securities Reflected in Column (a))(1) (in thousands) (c) Equity compensation plans approved by security holders $ Equity compensation plans not approved by security holders - - - Total $ Includes 445 thousand shares available for issuance under the 2002 Employee Stock Purchase Plan as of October 2, 2010. Certain other information required by this Item is incorporated herein by reference to the information set forth under the heading "Other Information - Security Ownership of Principal Shareholders and Management” in the Company’s Proxy Statement for the Annual Meeting of Shareholders scheduled to be held on February 9, 2011. Item 13. Certain Relationships and Related Transactions, and Directors Independence The information required by this Item is incorporated herein by reference to the information set forth under the headings “Election of Directors – Other Information Regarding the Board” and “Other Information – Related Party Transactions” in the Company’s Proxy Statement for the Annual Meeting of Shareholders scheduled to be held February 9, 2011. Item 14. Principal Accountant Fees and Services The information required by this Item is incorporated by reference to the information set forth under the heading “Ratification of Appointment of Independent Registered Public Accounting Firm” in the Company’s Proxy Statement for the Annual Meeting of Shareholders scheduled to be held on February 9, 2011. 40 Table of Contents PART IV Item 15. Exhibits and Financial Statement Schedules The following documents are filed as part of this report: Consolidated Financial Statements: Report of Independent Registered Public Accounting Firm Consolidated Balance Sheets – October 2, 2010 and October 3, 2009 Consolidated Statements of Income for the Fiscal Years Ended October 2, 2010, October 3, 2009 and September 27, 2008 Consolidated Statements of Shareholders’ Investment for the Fiscal Years Ended October 2, 2010, October 3, 2009 and September 27, 2008 Consolidated Statements of Cash Flows for the Fiscal Years Ended October 2, 2010, October 3, 2009 and September 27, 2008 Notes to Consolidated Financial Statements Financial Statement Schedules: See accompanying Index to Financial Statements on page F-1. Exhibits: Exhibit Number Description 3.a Restated and Amended Articles of Incorporation, incorporated herein by reference from Exhibit 3.a of the Company’s Form 10-K for the fiscal year ended September 30, 1996. 3.b Amended and Restated Bylaws, incorporated herein by reference to Exhibit 3.1 of the Company’s Form 8-K Current Report filed on December 1, 2009. 10.a Executive Variable Compensation Plan, incorporated herein by reference to Exhibit 5.02 of the Company’s Form 8-K Current Report filed on February 12, 2010. 10.b 2002 Employee Stock Purchase Plan, as amended, incorporated herein by reference to Exhibit 10.d of the Company’s Form 10-K filed for the fiscal year ended October 1, 2005. 10.c 2006 Stock Incentive Plan, incorporated herein by reference to Exhibit 99.1 of the Company’s Form 8-K Current Report filed on February 7, 2006. 10.d Form of Notice of Grant of Restricted Stock (Director) under 2006 Stock Incentive Plan, incorporated herein by reference to Exhibit 99.2 of the Company’s Form 8-K Current Report filed on February 7, 2006. 10.e Uniform Terms and Conditions to Restricted Stock Awards (Director) under 2006 Stock Incentive Plan, incorporated herein by reference to Exhibit 99.3 of Company’s Form 8-K Current Report filed on February 7, 2006. 41 Table of Contents 10.f Description of the terms of employment of Susan E. Knight, pursuant to an offer letter, incorporated by reference to Exhibit 10.r of the Company’s Form 10-Q/A for the fiscal quarter ended December 31, 2001. 10.g Letter dated February 6, 1987 from MTS Sensor Technologie GmbH and Co. KG (formerly, Hellwig GmbH) regarding its pension commitment to Joachim Hellwig, incorporated by reference to Exhibit 10.p of the Company’s Form 10-K filed for fiscal year ended October 2, 2004. 10.h Employment Contract dated January 1, 1991 between MTS Sensor Technologie GmbH and Co. KG and Joachim Hellwig, incorporated by reference to Exhibit 10.q of the Company’s Form 10-K filed for fiscal year ended October 2, 2004. 10.i Change in Control Agreement, dated December 31, 2008, between the Company and Laura B. Hamilton, incorporated herein by reference to Exhibit 10.k of the Company’s Form 10-K filed for the fiscal year ended October 3, 2009. 10.j Form of Indemnification Agreement between the Company and each of its directors and executive officers, incorporated herein by reference to Exhibit 10.1 of the Company’s Form 8-K Current Report filed on September 1, 2006. 10.k First Amendment to the Company’s 2006 Stock Incentive Plan, First Amendment to the Company’s Executive Variable Compensation Plan, amendments to the Company’s Executive Deferred Compensation Plan (2005), and amendments to the Company’s form of change in control agreements, incorporated herein by reference to Exhibits 10.1, 10.2, 10.3 and 10.4 of the Company’s Form 8-K Current Report filed on October 27, 2008. 10.l Master Asset Purchase Agreement dated April 28, 2008, between the Company and the SANS Group, incorporated herein by reference to Exhibit 2.1 of the Company’s Form 8-K Current Report filed October 2, 2008. 10.m Credit Agreement dated December 18, 2007, among the Company, Wells Fargo Bank, National Association, Fifth Third Bank, The Bank of Tokyo Mitsubishi UFJ, Ltd., U.S. Bank National Association, JPMorgan Chase Bank, N.A. and J.P. Morgan Securities Inc., incorporated herein by reference to Exhibit 10.1 of the Company’s Form 8-K Current Report filed December 21, 2007. 10.n Change in Control Agreement, dated December 31, 2008, between the Company and Susan E. Knight incorporated herein by reference to Exhibit 10.p of the Company’s Form 10-K filed for the fiscal year ended October 3, 2009. 10.o Change in Control Agreement, dated December 31, 2008, between the Company and Kathleen M. Staby, incorporated herein by reference to Exhibit 10.q of the Company’s Form 10-K filed for the fiscal year ended October 3, 2009. 42 Table of Contents 10.p Severance Agreement, dated March 30, 2009, between the Company and Alfred Richter, incorporated herein by reference to Exhibit 10.k of the Company’s Form 10-K filed for the fiscal year ended October 3, 2009. 10.q Change in Control Agreement, dated March 30, 2009, between the Company and Alfred Richter, incorporated herein by reference to Exhibit 10.k of the Company’s Form 10-K filed for the fiscal year ended October 3, 2009. 10.r Form of Notice of Grant of Restricted Stock Units under 2006 Stock Incentive Plan, incorporated herein by reference to Exhibit 10.1 of the Company’s Form 8-K Current Report filed on June 29, 2009. 10.s Uniform Terms and Conditions to Restricted Stock Units under 2006 Stock Incentive Plan, incorporated herein by reference to Exhibit 10.2 of Company’s Form 8-K Current Report filed on June 29, 2009. 10.t Letter Agreement Regarding Accelerated Share Repurchase Program by and between MTS Systems Corporation and J.P. Morgan Securities Inc., as agent for JPMorgan Chase Bank, National Association, London Branch, dated August 18, 2010, incorporated by reference into Exhibit10.1 of the Company's Form 8-K Current Report filed on August 19, 2010. Subsidiaries of the Company (Filed herewith). Consent of Independent Registered Public Accounting Firm (Filed herewith). Certification of the Chief Executive Officer Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 (Filed herewith). Certification of the Chief Financial Officer Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 (Filed herewith). Certification of the Chief Executive Officer Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (Filed herewith). Certification of the Chief Financial Officer Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (Filed herewith). 43 Table of Contents SIGNATURES Pursuant to the requirement of Section 13 or 15(d) of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. MTS SYSTEMS CORPORATION By: /s/ LAURA B. HAMILTON Laura B. Hamilton Chair and Chief Executive Officer Date:November 30, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934, this report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the date indicated: Signatures Title Date /s/ LAURA B. HAMILTON Chair and Chief November 30, 2010 Laura B. Hamilton Executive Officer /s/ SUSAN E. KNIGHT Chief Financial Officer November 30, 2010 Susan E. Knight and Vice President /s/ DAVID J. ANDERSON Director November 30, 2010 David J. Anderson /s/ JEAN-LOU CHAMEAU Director November 30, 2010 Jean-Lou Chameau /s/ BRENDAN C. HEGARTY Director November 30, 2010 Brendan C. Hegarty /s/ EMILY M. LIGGETT Director November 30, 2010 Emily M. Liggett /s/ WILLIAM V. MURRAY Director November 30, 2010 William V. Murray /s/ BARB J. SAMARDZICH Director November 30, 2010 Barb J. Samardzich /s/ GAIL P. STEINEL Director November 30, 2010 Gail P. Steinel 44 Table of Contents MTS Systems Corporation and Subsidiaries Index to Financial Statements CONSOLIDATED FINANCIAL STATEMENTS Page Report of Independent Registered Public Accounting Firm F-2 Consolidated Balance Sheets – October 2, 2010 and October 3, 2009 F-3 Consolidated Statements of Income for the Fiscal Years Ended October 2, 2010, October 3, 2009, and September 27, 2008 F-4 Consolidated Statements of Shareholders’ Investment and Comprehensive Income (Loss) for the Fiscal Years Ended October 2, 2010, October 3, 2009 and September 27, 2008 F-5 Consolidated Statements of Cash Flows for the Fiscal Years Ended October 2, 2010, October 3, 2009 and September 27, 2008 F-6 Notes to Consolidated Financial Statements F-7 through F-32 Financial Statement Schedule Schedule Description II Summary of Consolidated Allowances For Doubtful Accounts F-33 Table of Contents Report of Independent Registered Public Accounting Firm The Board of Directors and Shareholders MTS Systems Corporation: We have audited the accompanying consolidated balance sheets of MTS Systems Corporation and subsidiaries as of October 2, 2010 and October 3, 2009, and the related consolidated statements of income, shareholder’s investment and comprehensive income, and cash flows for each of the fiscal years in the three-year period ended October 2, 2010. In connection with our audits of the consolidated financial statements, we also have audited financial statement schedule II.We also have audited MTS Systems Corporation’s internal control over financial reporting as of October 2, 2010, based on criteria established in Internal Control – Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO). MTS Systems Corporation and subsidiaries’ management is responsible for these consolidated financial statements, for maintaining effective internal control over financial reporting, and for its assessment of the effectiveness of internal control over financial reporting, included in the accompanying Management’s Report on Internal Control Over Financial Reporting appearing under Item 9A of this Form 10-K. Our responsibility is to express an opinion on these consolidated financial statements and an opinion on the Company’s internal control over financial reporting based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement and whether effective internal control over financial reporting was maintained in all material respects. Our audits of the consolidated financial statements included examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our audit of internal control over financial reporting included obtaining an understanding of internal control over financial reporting, assessing the risk that a material weakness exists, and testing and evaluating the design and operating effectiveness of internal control based on the assessed risk. Our audits also included performing such other procedures as we considered necessary in the circumstances. We believe that our audits provide a reasonable basis for our opinions. A company’s internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles. A company’s internal control over financial reporting includes those policies and procedures that (1) pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the company; (2) provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the company are being made only in accordance with authorizations of management and directors of the company; and (3) provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of the company’s assets that could have a material effect on the consolidated financial statements. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of MTS Systems Corporation and subsidiaries as of October 2, 2010 and October 3, 2009, and the results of its operations and its cash flows for each of the fiscal years in the three-year period ended October 2, 2010, in conformity with U.S. generally accepted accounting principles. Also in our opinion, the related financial statement schedule II, when considered in relation to the basic consolidated financial statements taken as a whole, presents fairly, in all material respects, the information set forth therein.Also in our opinion, MTS Systems Corporation and subsidiaries maintained, in all material respects, effective internal control over financial reporting as of October 2, 2010, based on criteria established in Internal Control – Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission. /s/ KPMG LLP Minneapolis, Minnesota November 30, 2010 F-2 Table of Contents Consolidated Balance Sheets (October 2 and October 3, respectively) Assets (expressed in thousands) Current Assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $1,358 and $1,410 respectively Unbilled accounts receivable Inventories Prepaid expenses and other current assets Deferred tax assets Total current assets Property and equipment, net Goodwill Other intangibles, net Other assets Deferred tax assets Total assets $ $ Liabilities and Shareholders’ Investment Current Liabilities: Short-term borrowings $ $ Accounts payable Accrued payroll and related costs Advance payments from customers Accrued warranty costs Accrued income taxes Deferred tax liabilities Other accrued liabilities Total current liabilities Deferred tax liabilities Non-current accrued income taxes Pension benefit plan Other long-term liabilities Total liabilities Shareholders’ Investment: Common stock, 25¢ par value; 64,000 shares authorized: 15,264 and 16,564 shares issued and outstanding Retained earnings Accumulated other comprehensive income Total shareholders’ investment Total liabilities and shareholders’ investment $ $ The accompanying Notes to Consolidated Financial Statements are an integral part of these consolidated financial statements. F-3 Table of Contents Consolidated Statements of Income (For the Fiscal Years Ended October 2, October 3 and September 27, respectively) Revenue: Product $ $ $ Service Total Revenue Cost of Sales: Product Service Total Cost of Sales Gross Profit Operating Expenses: Selling and marketing General and administrative Research and development Total Operating Expenses Income From Operations Interest expense ) ) ) Interest income Other (expense) income, net ) Income Before Income Taxes and Discontinued Operations Provision for Income Taxes Income Before Discontinued Operations Discontinued Operations: Loss from discontinued operations, net of tax - - ) Net gain on disposal of discontinued businesses, net of tax - - Income from Discontinued Operations, net of tax - - Net Income $ $ $ Earnings Per Share Basic: Income Before Discontinued Operations $ $ $ Discontinued Operations: Loss from discontinued operations, net of tax - - ) Net gain on disposal of discontinued businesses, net of tax - - Income from Discontinued Operations, net of tax - - Earnings Per Share - Basic $ $ $ Diluted: Income Before Discontinued Operations $ $ $ Discontinued Operations: Loss from discontinued operations, net of tax - - ) Net gain on disposal of discontinued businesses, net of tax - - Income from Discontinued Operations, net of tax - - Earnings Per Share - Diluted $ $ $ The accompanying Notes to Consolidated Financial Statements are an integral part of these consolidated financial statements. F-4 Table of Contents Consolidated Statements of Shareholders' Investment and Comprehensive Income (Loss) (For the Fiscal Years Ended October 2, October 3 and September 27, respectively, expressed in thousands) Common Stock Additional Accumulated Other Total Shares Paid-In Retained Comprehensive Shareholders' Issued Amount Capital Earnings Income (Loss) Investment Balance, September 29, 2007 $ $
